    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 1 of 109




Special Report of the Consent Decree Monitor
For the New Orleans Police Department Consent Decree
Reporting the Results of the Third Biennial Community Survey
Released November 11, 2019




Office of the Consent Decree Monitor
New Orleans, Louisiana
Sheppard Mullin Richter & Hampton, LLP
Appointed By Order Of The U.S. District Court For The Eastern District Of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 2 of 109
Page 2 of 109
November 11, 2019
www.consentdecreemonitor.com




I.     Consent Decree Authority

“Within 180 days of the Effective Date, and every two years thereafter, NOPD and the City agree to
conduct a reliable, comprehensive, and representative survey of members of the New Orleans
community regarding their experiences with and perceptions of NOPD and of public safety. To
conduct the biennial community survey, the Monitor shall retain an individual or entity, to be
approved by DOJ . . . . NOPD and the City agree to cooperate with the design and conduct of the
survey by, for example, helping to organize focus groups of officers and obtaining and providing
previous survey instruments and data. The report of the baseline survey and subsequent biennial
surveys shall be publicly distributed and available.”

Consent Decree Paragraphs 230-233




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 3 of 109
Page 3 of 109
November 11, 2019
www.consentdecreemonitor.com




II.     Notes

“The Monitor shall be subject to the supervision and orders of the [United States District Court for
the Eastern District of Louisiana], consistent with [the Consent Decree]. The Monitoring Team shall
only have the duties, responsibilities, and authority conferred by [the Consent Decree]. The
Monitoring Team shall not, and is not intended to, replace or assume the role and duties of the City
and NOPD, including the Superintendent.”

Consent Decree Paragraph 455




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
       Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 4 of 109
Page 4 of 109
November 11, 2019
www.consentdecreemonitor.com




III.         Table of Contents


I.     Consent Decree Authority .......................................................................................................................... 2
II. Notes ................................................................................................................................................................... 3
III. Table of Contents ........................................................................................................................................... 4
IV. Glossary of Acronyms .................................................................................................................................. 7
V. Executive Summary ...................................................................................................................................... 9
     A. Purpose of the Biennial Surveys ........................................................................................................ 9
     B. 2018 Biennial Survey Highlights .....................................................................................................10
VI. 2014-2018 Survey Comparisons .......................................................................................................... 13
     A. COMMUNITY SURVEY (2014-2018)...............................................................................................13
        1.          Comparisons by Race.................................................................................................................. 20
        2.          NOPD District Comparisons ..................................................................................................... 25
     B. POLICE OFFICER SURVEY (2014-2018) .......................................................................................31
        1.          Police Work and Your Working Environment .................................................................. 33
        2.          Managers and Supervisors ....................................................................................................... 35
        3.          Personnel and Management Systems ................................................................................... 38
        4.          Community Police and Police/Community Relations .................................................... 40
        5.          Expectations about the Police Role ....................................................................................... 42
        6.          The Police Department and the Public ................................................................................ 43
     C. DETAINEE SURVEY (2014-2018)....................................................................................................44
        1.          Attitudes and Perceptions Regarding the NOPD.............................................................. 46
        2.          Perceptions of NOPD Treatment of Minorities ................................................................. 48
        3.          Perceptions of Arrest and Use of Force ............................................................................... 49
        4.          Future Behavior ............................................................................................................................ 51
VII. 2018 Survey Findings ............................................................................................................................... 52
     A. COMMUNITY SURVEY (2018) ...........................................................................................................52
        1.          Community Survey Methodology .......................................................................................... 53


                                                   Office of the Consent Decree Monitor
                               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 5 of 109
Page 5 of 109
November 11, 2019
www.consentdecreemonitor.com




        2.        Demographic Characteristics .................................................................................................. 54
        3.        Most Recent Interaction with NOPD ..................................................................................... 55
        4.        Community Satisfaction with the NOPD.............................................................................. 57
        5.        Community Perceptions of Change in the NOPD ............................................................. 59
        6.        Community Perceptions of NOPD Procedural Justice and Trustworthiness ........ 61
        7.        Willingness to Cooperate with the NOPD ........................................................................... 63
        8.        Citizens’ Perceptions of NOPD Treatment of Minorities ............................................... 64
        9.        Citizens’ Views of the NOPD and Immigration.................................................................. 66
    B. OFFICER SURVEY (2018) ...................................................................................................................67
        1.        Officer Survey Methodology..................................................................................................... 68
        2.        Demographic Characteristics .................................................................................................. 68
        3.        Your Working Environment..................................................................................................... 69
        4.        Managers and Supervisors ....................................................................................................... 71
        5.        Personnel and Management Systems ................................................................................... 73
        6.        Community Policing and Police/Community Relations ................................................ 75
        7.        Expectations about the Police Role ....................................................................................... 78
        8.        The Police Department and the Public ................................................................................ 80
        9.    The Police Department and Ethical Policing Is Courageous (EPIC) Peer
        Intervention Program ............................................................................................................................. 82
    C. DETAINEE SURVEY (2018) ................................................................................................................84
        1.        Detainee Survey Methodology ................................................................................................ 85
        2.        Demographic Characteristics .................................................................................................. 86
        3.        General Attitudes Toward NOPD Officers .......................................................................... 87
        4.        General Attitudes Toward the NOPD.................................................................................... 90
        5.        Perceptions of NOPD Treatment of Minorities ................................................................. 95
        6.        Perceptions of Arrest .................................................................................................................. 96
        7.        Future Behavior ............................................................................................................................ 98
VIII. Appendixes ............................................................................................................................................ 100
    A. Appendix A: Police Officer Survey Distribution and Graphs............................................. 100

                                                Office of the Consent Decree Monitor
                            Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 6 of 109
Page 6 of 109
November 11, 2019
www.consentdecreemonitor.com




  B. Appendix B: Detainee Survey Graphs ........................................................................................ 103
  C. Appendix C: Detainee Survey References ................................................................................ 107
  D. Appendix D: Community Survey Neighborhoods .................................................................. 108
  E. Appendix E: Comparison of City and Survey Demographics ............................................. 109




                                          Office of the Consent Decree Monitor
                      Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 7 of 109
Page 7 of 109
November 11, 2019
www.consentdecreemonitor.com




IV.     Glossary of Acronyms

“ASU”         Administrative Services Unit
“AUSA”        Assistant United States Attorney
“AVL”         Automatic Vehicle Locator
“BWC”         Body Worn Cameras
“CIT”         Crisis Intervention Team
“CCMS”        Criminal Case Management System
“CD”          Consent Decree
“CIT”         Crisis Intervention Team
“CODIS”       Combined DNA Index System
“ComStat”     Computer Statistics
“COCO”        Community Coordinating [sergeants]
“CPI”         California Psychological Inventory
“CSC”         Civil Service Commission
“CUC”         Citizens United for Change
“DA”          District Attorney
“DI-1”        Disciplinary Investigation Form
“DOJ”         Department of Justice
“DV”          Domestic Violence
“DVU”         Domestic Violence Unit
“ECW”         Electronic Control Weapon
“EPIC”        Ethical Policing is Courageous (NOPD peer intervention program)
“EWS”         Early Warning System
“FBI”         Federal Bureau of Investigation
“FIT”         Force Investigation Team
“FOB”         Field Operations Bureau
“FTO”         Field Training Officer
“IACP”        International Association of Chiefs of Police
“ICO”         Integrity Control Officers
“IPM”         Independent Police Monitor
“KSA”         Knowledge, Skill and Ability
“LEP”         Limited English Proficiency
“LGBTQ”       Lesbian, Gay, Bisexual, Transgender and Queer
“MMPT”        Minnesota Multiphasic Personality Inventory
“MOU”         Memorandum of Understanding
“NNDDA”       National Narcotics Detection Dog Association
“NOFJC”       New Orleans Family Justice Center
“NOPD”        New Orleans Police Department
“NPCA”        National Police Canine Association
“OCDM”        Office of Consent Decree Monitor
“OIG”         Office of Inspector General
“OPSO”        Orleans Parish Sherriff’s Office

                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 8 of 109
Page 8 of 109
November 11, 2019
www.consentdecreemonitor.com




“PIB”        Public Integrity Bureau
“POST”       Police Officer Standards Training Counsel
“PsyQ”       Psychological History Questionnaire
“QOL”        Quality of Life [officers]
“RFP”        Request for Proposal
“SA”         Sexual Assault
“SART”       Sexual Assault Response Team
“SOD”        Special Operations Division
“SRC”        Survey Research Center
“SUNO”       Southern University of New Orleans
“SVS”        Special Victims Section
“UNO”        University of New Orleans
“USAO”       United States Attorney’s Office for the Eastern District of New Orleans
“VAW”        Violence Against Women




                                   Office of the Consent Decree Monitor
               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 9 of 109
Page 9 of 109
November 11, 2019
www.consentdecreemonitor.com




V.     Executive Summary

Paragraph 230 of the Consent Decree requires the completion of a biennial survey of
members of the New Orleans community “regarding their experiences with and
perceptions of the New Orleans Police Department (“NOPD” or “Department”) and of public
safety.” This is the Office of Consent Decree Monitoring Team’s (“OCDM” or “Monitoring
Team”) third survey pursuant to Paragraph 230. This 2018 survey, like the 2014 and the
2016 surveys, includes feedback from three groups: NOPD police officers, community
members, and detainees. As in years past, the Monitoring Team worked closely with the
City, NOPD, and the United States Department of Justice (“DOJ”) to develop the survey tool
used to solicit responses from each group. The Monitoring Team, however, administered
the actual community and detainee surveys independently. 1

       A.    Purpose of the Biennial Surveys

Although we have honed the survey instrument over time, methodological changes have
been rare. The cross-sectional study design addresses a representative population of the
community, officers, and detainees. Ongoing survey results track experiences and
perceptions of NOPD and public safety in New Orleans. The purpose of the biennial
surveys is to measure public perception of the NOPD’s reform efforts. To ensure broad
representation, the surveys encompass a representative sample of NOPD police personnel,
the local public, and detainees within the Orleans Parish Prison (“OPP”) system. (CD 231)
The sampling approach provided a statistically sound method of making inferences about
the wider New Orleans population with regard to Consent Decree reform and the NOPD
generally. 2


1      The NOPD assisted with the administration of the police officer survey by
       distributing and collecting the surveys. As with the community and detainee
       surveys, however, the Monitoring Team prepared the survey, approved the method
       of administration, and analyzed the results.
2      The primary benefits of this cross-sectional study approach include (1) the breadth
       of spatial and demographic coverage is more likely than other approaches to obtain
       data based on a relatively representative sample; (2) the research produces data
       based on real-world observations (empirical data); and (3) the survey research
       considers diverse, relevant populations including community members from over
       25 local neighborhoods, NOPD officers and personnel of all rank, and those actively
       detained after interacting with NOPD, producing a large amount of data.


                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 10 of 109
Page 10 of 109
November 11, 2019
www.consentdecreemonitor.com




The Monitoring Team developed and conducted its initial baseline survey in 2014, and
completed its first follow-up survey in 2016. Our 2014 and 2016 survey findings were
reported publicly, and remain available electronically at www.consentdecreemonitor.com.
The findings outlined in this report flow from surveys completed in late 2018 and data
analysis in 2019.

       B.     2018 Biennial Survey Highlights

The Monitoring Team’s most recent survey reflects a continued positive trend in
community, officer, and detainee perceptions of the Department. For example:

In the area of community perception, compared to 2014:

       •      Respondents’ perceptions of their recent contact with the NOPD improved
              from 2014 to 2018 across several items including: officers explaining the
              reasons for a stop (from 2.63 in 2014 to 2.77 in 2018); officers giving
              subjects the opportunity to explain themselves (from 2.52 in 2014 to 2.77 in
              2018); officers doing their job (from 2.55 in 2014 to 2.86 in 2018); as well as
              general satisfaction with treatment by police officers (from 2.54 in 2014 to
              2.62 in 2018), and overall experiences with their police interactions (from
              2.52 in 2014 to 2.58 in 2018 3).

       •      Perceptions of corruption within the NOPD have continued to move in a
              positive direction (i.e., lower perception of corruption) since 2014.
              Specifically, the mean 2014 score of 2.22 improved to 2.35 in 2016 and
              improved again to 2.53 in 2018. This 0.31 point improvement is sizable.

       •      Respondents’ views of whether the scandals associated with the NOPD in the
              past reflect the current ethos of NOPD continued to improve steadily over the
              years, from a 2.43 in 2014 to a 2.58 in 2016 to a 2.69 in 2018, reflecting a
              sizable overall 0.26 improvement.

       •      Respondents’ attitudes about NOPD’s commitment to procedural justice 4 and
              its trustworthiness improved from 2014 to 2016, and remained close to the

3      The 2016 data saw a dip downward in the mean score of this item to 2.38.
4      “Procedural justice” is a term often used to capture multiple elements relating to
       fairness in the policing process.


                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 11 of 109
Page 11 of 109
November 11, 2019
www.consentdecreemonitor.com




              same level through 2018. White respondents’ perceptions of procedural
              justice and trustworthiness slightly improved each period.           Black
              respondents’ perceptions of procedural justice and trustworthiness went up
              from 2014 to 2016, and remained steady through 2018.

In the area of police officer perception, compared to 2014:

       •      Perceptions of the NOPD working environment were relatively troubling to
              some officers in 2014. Those perceptions improved in 2016 and remained
              close to the same level through 2018.

       •      Officers’ perceptions of NOPD command staff improved from 2014 through
              2018. More officers agreed that community members, fellow officers, and
              supervisors treat them with respect. Further, officer views of whether their
              commanders are open to new ideas and new ways of thinking continued to
              improve (with an average score of 2.87 in 2014 improving to 3.12 in 2016
              and to 3.22 in 2018.) The overall improvement of 0.35 is sizable.

       •      From 2014 through 2018, officers’ perceptions of investigations conducted
              by the Public Integrity Bureau (NOPD’s internal affairs unit, “PIB”)
              consistently improved. Among other things, the survey has shown a steady
              decline in the number of officers who fear they will be punished for making
              an honest mistake (from an average score of 3.2 in 2014 to 3.18 in 2016 to
              3.08 in 2018).

In the area of detainee perception, compared to 2014:

       •      Respondents’ perceptions of the NOPD improved from 2014 through 2018.

       •      One of the largest changes was seen for the item asking if the officer
              informed the community member of his or her rights. In 2014, only one-
              third of detainees said this was true. In 2016, that number jumped to
              approximately 60%, and to nearly 80% in 2018.

In short, the 2014, 2016, and 2018 biennial surveys collectively demonstrate that officers,
detainees, and the community continue to perceive NOPD as moving in the right direction.
The Consent Decree was crafted by the NOPD, the City, and the DOJ to transform the NOPD
and to secure the benefits of a constitutional police department for all. These protections
include clear policies that give officers meaningful guidance; officers who have respect for


                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 12 of 109
Page 12 of 109
November 11, 2019
www.consentdecreemonitor.com




all members of the community; robust training that incorporates procedural justice and
constitutional standards; thorough and competent investigations into police use of force
and allegations of misconduct; and strong partnerships with the community. The results of
the most recent biennial survey indicate the goals of the Consent Decree are being realized.

Not only are we seeing ongoing progress in areas of prior improvement, but we also are
noting improvement in areas where prior respondents perceived problems. In fact, the
survey’s findings across many areas reflect respondents’ perceptions of the Department
that either remain stable or continue to improve. The survey revealed no areas of material
backsliding. Survey items regarding the trustworthiness of NOPD officers continue to
reflect improvement. Similarly, the public’s perception of whether NOPD officers follow
departmental procedures continues to reflect improvement as well. Items regarding
satisfaction with officers’ behavior, being treated with dignity, and politeness show
improvement from 2014 to 2016, and have remained stable from 2016 to 2018. While
perceptions often varied by race, the gap between white and black community members’
responses has narrowed with each survey period.

With respect to NOPD officers themselves, our prior surveys indicated many officers
perceived unfairness to them in the citizen complaint and internal complaint process. That
negative perception persisted, but did not worsen, from 2016 to 2018.

Detainees’ perception findings continue to indicate stable levels of satisfaction after direct
interactions with NOPD. Respondents noted NOPD officers treated them with dignity, with
slight increases in perceptions of respect and politeness over time. Detainees are more
likely to report a perception that NOPD engages in racial profiling, and to distrust officers,
relative to respondents from the officer or community survey samples.

Finally, it is important to keep in mind when reading the survey results that the survey is
designed to reveal the perceptions of officers, community members, and detainees.
Negative perceptions identified in these findings may reflect a genuine problem or merely a
perceived (but not actual) problem. Over time, however, these biennial NOPD survey
results continue to reflect the rich roadmap of collaborative reform efforts undertaken by
NOPD, City leaders, the Monitoring Team, DOJ, and the local community. Across diverse
respondents, many trends highlighted by ongoing survey data show ongoing
improvements. Importantly, even areas noted for additional improvement are not eroding,
but rather are remaining consistent (or better) over time through the most recent survey
period.




                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 13 of 109
Page 13 of 109
November 11, 2019
www.consentdecreemonitor.com




VI.      2014-2018 Survey Comparisons

         A.    COMMUNITY SURVEY (2014-2018)

The Monitoring Team has conducted three biennial surveys of New Orleans community
members to evaluate relationships between the Department and the community it serves.
The surveys, conducted in 2014, 2016, and 2018, reflect how community perceptions of
NOPD have changed in the years since the NOPD entered into the Consent Decree. The
demographics of all three samples are presented in Table 1. 5 Reported demographics of
respondents were reasonably consistent, and many trends can be observed over time.

         •     First, the sampled respondents have become increasingly older with the
               proportion of respondents between 25 and 34 decreasing from 24.2% to
               13.8%, and respondents who are younger than 24 dropping from 5.1% to
               2.0%.

         •     Second, African-Americans are strongly represented, going from
               approximately 50.5% to 59.9% of the sample.           Additionally, more
               respondents in 2018 reported that they were married, indicated they were
               born in New Orleans, and indicated they owned their home (as opposed to
               renting).

         •     Finally, the proportion of individuals in the sample who had interacted with
               NOPD officers recently decreased from 58.7% in 2014 to 34.8% in 2018.

These trends can be seen in Table 1 below:

Table 1. Demographics
                                                          % in 2014              % in 2016              % in 2018
Gender
  Male                                                        49.2                   50.3                   53.5
  Female                                                      48.1                   48.7                   46.1
Age
  Younger than 24                                              5.1                    5.4                    2.0
  25-34                                                       24.2                   19.3                   13.8

5        For 2018, OCDM contacted 1,717 community members, receiving 636 valid
         responses for a response rate of 37.0%. In 2016, 2,444 were contacted with 869
         community members completing the survey (response rate of ~35.6%).


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 14 of 109
Page 14 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 1. Demographics
                                                          % in 2014              % in 2016              % in 2018
  35-44                                                      20.4                   18.5                    25.9
  45-54                                                      18.6                   14.5                    22.8
  55-64                                                      15.7                   17.5                    19.2
  Greater than 65                                            12.9                   17.6                    15.6
Race/Ethnicity
  Black                                                       50.5                   54.8                   59.9
  White                                                       37.9                   35.6                   34.4
  Asian                                                        1.3                    0.6                    1.3
  Hispanic                                                     2.6                    1.0                    0.8
  Other                                                        3.6                    5.2                    2.8
Education
  Less than High School                                       10.9                    6.1                    9.5
  High School                                                 46.8                   45.0                   44.2
  College Degree                                              25.3                   34.2                   31.5
  Graduate/Professional Degree                                12.8                   10.8                   13.5
Marital Status
  Single                                                      40.4                   40.4                  36.6
  Married                                                     33.5                   38.8                  48.1
  Divorced                                                    11.7                    7.2                   7.1
  Widowed                                                      5.8                    5.8                   3.1
  Partnered                                                    4.9                    3.3                   4.1
Born in New Orleans
  Yes                                                         62.8                   70.2                  81.6
  No                                                          33.2                   29.8                  18.2
Own Home
  Own                                                         47.4                   61.7                  69.5
  Rent                                                        44.3                   35.6                  29.7
Reported Contact with Police
  Any Interaction                                             58.7                   41.4                   34.8
  Interaction: Stopped                                        38.4                   13.9                   20.8
Note: Percentages may not sum to 100.

As discussed in greater detail below, overall, respondents’ perceptions of recent contact
with the NOPD improved from 2014 to 2016. This improvement held steady through 2018.
Respondents’ levels of satisfaction of being stopped or questioned by NOPD officers were
stable from 2014 to 2016, but improved in 2018. Respondents’ perceptions of corruption
in the NOPD improved across all three surveys. Respondents’ perceptions of NOPD’s
procedural justice and trustworthiness improved from 2014 to 2016. As with the
perceptions of recent contact, this improvement was sustained in 2018. Interestingly, the
scale or degree of improvement varied if the individual was recently stopped or questioned

                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 15 of 109
Page 15 of 109
November 11, 2019
www.consentdecreemonitor.com




by the NOPD. While the positive trend was true for the “no contact” and “positive contact”
survey groups, the “negative contact” group presented a different trend: a considerable
increase in perceptions of procedural justice and trustworthiness of NOPD officers from
2016 to 2018. 6

The trend in respondents’ willingness to cooperate with the NOPD also varied by the type
of contact they had with the NOPD. The group of individuals with no recent contact with
the NOPD had increased willingness to cooperate across all three surveys. The group of
individuals with positive recent contact with the NOPD increased from 2014 to 2016 and
then remained stable in 2018. The group of individuals with negative recent contact with
the NOPD had consistently low willingness to cooperate with the NOPD.

Generally, white respondents had more positive views of the NOPD along these dimensions
than black respondents, but the trends in these perceptions varied. Summary results are
reported primarily for the two primary racial groups represented demographically (white
and black); however, response are collected for all racial/ethnic groups. Black
respondents’ perceptions of recent contact with the NOPD improved consistently across all
three surveys. White respondents’ perceptions of recent contact with the NOPD improved
from 2014 to 2016, but not from 2016 to 2018. Black respondents’ perceptions of being
stopped or questioned by the NOPD progressed across all three surveys, but white
respondents’ perceptions remained consistent. White respondents’ perceptions of
procedural justice and trustworthiness slightly improved across all three surveys. Black
respondents’ perceptions of procedural justice and trustworthiness progressed from 2014
to 2016, and remained steady from 2016 to 2018. Similarly, white respondents’ willingness


6      Respondents reported whether they have interacted with an NOPD officer.
       Responses were organized by whether a respondent had no contact, a positive
       contact, or a negative contact with NOPD. The labels “positive” and “negative” are
       rough approximations. The “positive contact” category indicates the respondent
       they had an interaction with the NOPD in the past two years, but was not stopped or
       questioned by the NOPD. The “negative contact” category indicates the respondent
       had an interaction with the NOPD in the past two years, and also indicates he/she
       was stopped or questioned by the NOPD. The reason for contact or the quality of the
       interaction may be relevant since it may be expected that contacts would be more
       positive if the individual called the police for help or had a casual conversation (the
       positive contact category), than if he or she was stopped or questioned (the negative
       contact category).


                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 16 of 109
Page 16 of 109
November 11, 2019
www.consentdecreemonitor.com




to cooperate with the NOPD improved slightly across all three surveys. Black respondents’
willingness to cooperate progressed from 2014 to 2016, and remained stable from 2016 to
2018.

Table 2 displays the subset of questions asked of individuals who had been stopped or
questioned (as opposed to contact as a victim, witness, or just in passing). Participants
indicated beliefs about/attitudes toward NOPD officers on a scale from 1 (Strongly
Disagree) to 4 (Strongly Agree). Table 2 presents the mean for selected item, which
indicates an overall estimate of the level of agreement with the statement. Scores in the
table (and the other tables presented in this report) represent means for all respondents in
that survey year. Thus, higher scores indicate greater agreement and lower scores indicate
less agreement. The findings shown in Table 2 are encouraging. In 2016, respondents
indicated a greater level of agreement to items asking if the police officer explained the
reason being stopped or questioned, if the officer gave a chance to explain the situation,
and whether the officer did his or her job. The findings showed greater agreement across
each of the five items over time.

Table 2. Citizens’ satisfaction with NOPD
                                                                  2014 Mean12016 Mean    2018 Mean
If I was stopped or questioned, the police officer
                                                                2.63            2.65         2.77
explained the reasons why.
When dealing with me, the police officer gave me a
                                                                2.52            2.61         2.77
chance to explain the situation.
Overall, the police officer did his or her job.                 2.55            2.71         2.86
I was satisfied with how I was treated by the police
                                                                2.54            2.44         2.62
officer.
I was satisfied with my experience with the police.             2.52            2.38         2.58
1
   2014 means should be interpreted with caution. Survey administration did not prohibit individuals
from responding to the items if they were not stopped in 2014, but did in 2016 and 2018.


After the series of questions regarding recent experiences with the NOPD, respondents
were asked for their general perceptions of the NOPD across a number of dimensions
(Table 3). Responses to these items ranged from 1 (Strongly Disagree) to 4 (Strongly
Agree). Respondents’ belief, that corruption in the NOPD is low, improved consistently
from 2014 to 2018, as did the belief that the scandals associated with NOPD are in the past
and do not reflect current practices. Notably, respondents’ belief that there is more police
presence in the French Quarter than other areas of New Orleans also increased from 2014
to 2018. Community members’ satisfaction with the way NOPD officers do their jobs


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 17 of 109
Page 17 of 109
November 11, 2019
www.consentdecreemonitor.com




(across several items) improved from 2014 to 2016 and remained about the same through
2018.



Table 3. Citizens’ satisfaction with NOPD
                                                                    2014 Mean         2016 Mean         2018 Mean
Corruption in the New Orleans Police Department is low.                 2.22              2.35             2.53
There is more police presence in the French Quarter than
                                                                         3.17               3.41          3.51
in other areas of New Orleans.
I feel the scandals associated with the New Orleans
Police Department in the past do not reflect the current                 2.43               2.58          2.69
practices of the NOPD.
I am satisfied with the way NOPD officers do their jobs.                 2.29               2.50          2.55
When called, NOPD officers respond in a timely manner.                   2.02               2.06          2.10
Overall, the New Orleans Police Department has little
                                                                         2.63               2.68          2.60
impact on crime.


The President’s Task Force on 21st Century Policing (2015) recommended that police
departments utilize procedural justice to improve relationships between the police and the
public. Table 4 presents 10 items regarding these perceptions. There was an improvement
in community members’ agreement that NOPD officers are not racist, that officers treat
victims of crime well, trust in the NOPD, and respect of the NOPD, however, from 2016 to
2018 the expectation that officers will treat the respondent fairly saw a slightly negative
shift from 2016 to 2018.

Table 4. Citizens’ perceptions of NOPD procedural justice and trustworthiness
                                                         2014 Mean   2016 Mean                          2018 Mean
Police officers in New Orleans are honest.                  2.47          2.60                              2.61
Compared to other places, NOPD officers have more
                                                            2.21          2.52                             2.54
integrity.
Police officers in New Orleans are fair.                    2.41          2.64                             2.62
Police officers in New Orleans are professional.            2.42          2.70                             2.67
Police officers in New Orleans are not racist or biased
                                                            2.29          2.35                             2.43
against minorities.
I expect the New Orleans police officers will treat me
                                                            2.50          2.97                             2.89
fairly.
New Orleans police officers treat victims of crime well.    2.34          2.54                             2.61
I trust the NOPD.                                           2.38          2.48                             2.57
I respect the NOPD.                                         2.71          2.83                             3.00
I have confidence in the New Orleans Police Department.     2.35          2.57                             2.58

                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 18 of 109
Page 18 of 109
November 11, 2019
www.consentdecreemonitor.com




                       Figure 3. Citizens’ Perceptions of procedural justice




The items in Table 4 were used to construct a scale of citizens’ perceptions of procedural
justice and trustworthiness of the NOPD. This scale is depicted in Figure 3 above, which
shows citizens’ perceptions of procedural justice from 2014 through 2018 relative to
whether they reported no contact, positive contact, or negative contact with NOPD. For
respondents with negative contact with the NOPD, perceptions of the NOPD improved from
2014 to 2016, and improved again more substantially from 2016 to 2018. Comparatively,
for respondents with no contact or positive contact with the NOPD, the perceptions
improved substantially from 2014 to 2016, and remained stable from 2016 to 2018.

The final comparison across all three surveys contained three items asking community
members about their willingness to cooperate with the NOPD (Table 5). The first item
asked respondents about their willingness to report dangerous or suspicious activity to the
NOPD. The mean scores for this item show an increase from 2014 to 2016 and then a slight
decrease in 2018. Still, responses were around the 3.0 score indicating overall agreement
with the statement in all three surveys. The next item asked respondents whether they
would call the NOPD if they witnessed or became aware of a crime. Once again, a
considerable increase was seen from 2014 to 2016. From 2016 to 2018, responses
remained stable at around 3.0, indicating respondents’ agreement that they would call the
NOPD upon witnessing or becoming aware of a crime. Finally, the last item asked
respondents if they would help the NOPD find someone if they were asked. As with the last
item, responses improved from 2014 to 2016 and remained stable in 2018.



                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 19 of 109
Page 19 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 5. Citizens’ willingness to cooperate with the NOPD
                                                           2014 Mean     2016 Mean       2018 Mean
I would report a dangerous or suspicious activity to the
                                                               2.94         3.06             3.00
NOPD.
I would call the NOPD if I witnessed or became aware of
                                                               2.80         3.00             3.01
a crime.1
If asked, I would help the NOPD find someone suspected
                                                               2.58         2.78             2.82
of committing a crime.
1
  Item was worded in the opposite direction in 2014. The mean has been adjusted to be consistent with
the scale in 2016 and 2018.



The items in Table 5 were converted into an overall scale measuring willingness to
cooperate with NOPD (Displayed in Table 6 and Figure 4). Individuals with no contact with
NOPD reported increased willingness to cooperate with the NOPD from 2014 to 2016 and
further improved willingness from 2016 to 2018. The negative contact group had similar
means across all three surveys. The positive contact group had the highest level of
agreement and thus the most willingness to cooperate with the NOPD.

Table 6. Summary of citizens’ willingness to cooperate
                              2014 Mean                2016 Mean                                   2018 Mean
Full Sample                       2.76                    2.94                                        2.94
No Contact                        2.73                    2.88                                        2.96
Positive Contact                  2.94                    3.17                                        3.14
Negative Contact                  2.70                    2.73                                        2.77




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 20 of 109
Page 20 of 109
November 11, 2019
www.consentdecreemonitor.com




                       Figure 4. Citizens’ willingness to cooperate with the NOPD




               1.         Comparisons by Race

Since respondents conclude the survey by documenting demographic information, survey
items can be examined by race or other reported characteristics. This section considers
potential differences in perceptions of NOPD by racial group by comparing the average
mean from white respondents to the average mean reported from black respondents on
numerous survey items. The comparisons in this section examine differences between
black and white respondents. Table 7 compares the differences between the categories to
determine whether the difference between racial groups were smaller or larger in each of
the biennial surveys. Black and white respondents are the groups compared because,
together, they make up slightly over 90% of the sample in all three biennial surveys. Table
7 begins these comparisons by returning to the items asked about recent contact with the
NOPD. The findings of Table 7 show a definitive trend. The gap between black and white
respondents remained at about 0.40 across each of the items between the 2014 and 2016
biennial surveys. However, in 2018, this gap was much smaller at around 0.20, meaning
that respondents’ perceptions by race are showing less of a difference and trending toward
alignment in their views of the NOPD.

Table 7. Differences in perceptions of most recent contact by race (“Mean” value is the reported
gap between black and white respondents)
                                                            2014 Mean 2016 Mean      2018 Mean
When interacting with the police officer, I felt he/she was
                                                               0.31      0.51           0.11
trustworthy.
I believe the police officer was following New Orleans
                                                               0.47      0.37           0.24
Police Department procedures.

                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 21 of 109
Page 21 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 7. Differences in perceptions of most recent contact by race (“Mean” value is the reported
gap between black and white respondents)
                                                        2014 Mean     2016 Mean      2018 Mean
I was satisfied with how the police officer behaved.        0.43         0.38           0.27
The police officer treated me with dignity.                 0.45         0.42           0.12
The police officer treated me with respect.                 0.35         0.38           0.17
The police officer was polite when dealing with me.         0.40         0.34           0.15
Summary                                                     0.40         0.40           0.18

Figure 5 provides some context for why this difference has narrowed. Specifically, from
2014 to 2016, both black and white respondents’ perceptions of recent contact with the
NOPD improved. Further this increase was similar across both groups. In 2018, black
respondents’ perceptions of recent contact with the NOPD progressed again, while white
respondents’ perceptions declined. Still, white respondents had more positive perceptions
of their recent contact with the NOPD in each of the surveys.

                      Figure 5. Citizens’ perceptions of recent contact by race




Unlike the findings of Table 7, these items showed a consistently decreasing disparity
between black and white respondents who were recently stopped or questioned by the
NOPD. For example, the first item asking whether the police officer explained the reasons
why the respondent was stopped or questioned had a difference of 0.31 in 2014, which
dropped to 0.20 in 2016, and finally 0.04 in 2018. A similar positive perception trend was
seen for items asking whether the police officer did his or her job, whether the respondent
was satisfied with how he/she was treated by the police officer, and whether the individual
was satisfied with his/her experience with NOPD.


                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 22 of 109
Page 22 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 8. Differences in perceptions of being stopped or questioned by race (“Mean” value is the
reported gap between black and white respondents)
                                                           2014 Mean1       2016 Mean    2018 Mean
If I was stopped or questioned, the police officer
                                                                0.31            0.20         0.04
explained the reasons why.
When dealing with me, the police officer gave me a
                                                                0.28            0.24         0.04
chance to explain the situation.
Overall, the police officer did his or her job.                 0.51            0.13         0.11
I was satisfied with how I was treated by the police
                                                                0.43            0.27         0.17
officer.
I was satisfied with my experience with the police.             0.41            0.36         0.28
Summary                                                         0.38            0.25         0.13
1
  2014 means should be interpreted with caution. Survey administration did not prohibit individuals
from responding to the items if they were not stopped in 2014, but did in 2016 and 2018.



                    Figure 6. Perceptions of being stopped or questioned by race




Figure 6 again shows the mean plotted across racial groups for all three surveys. On the
one hand, white respondents’ perceptions of being stopped or questioned stayed around
2.8 (relatively positive perceptions of the incident) across all three surveys. On the other
hand, black respondents’ perceptions of being stopped or questioned improved
substantially across the three surveys.

Table 9 presents the differences in perceptions of procedural justice and trust in the NOPD
across racial groups. Items regarding NOPD officers’ honesty, fairness, and professionalism
saw the gap in racial differences continue to align from 2014 to 2016, with no change from

                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 23 of 109
Page 23 of 109
November 11, 2019
www.consentdecreemonitor.com




2016 to 2018. Other items showed increasing differences (e.g., NOPD officers have more
integrity than other officers and NOPD officers are not racist); others showed no
continuous trend.

Table 9. Differences in procedural justice and trust in the NOPD by race (“Mean” value is the
reported gap between black and white respondents)
                                                         2014 Mean  2016 Mean   2018 Mean
Police officers in New Orleans are honest.                   0.49       0.31         0.27
Compared to other places, NOPD officers have more
                                                             0.06       0.09         0.18
integrity.
Police officers in New Orleans are fair.                     0.36       0.27         0.25
Police officers in New Orleans are professional.             0.37       0.27         0.27
Police officers in New Orleans are not racist or biased
                                                             0.09       0.02         0.21
against minorities.
I expect the New Orleans police officers will treat me
                                                             0.57       0.15         0.27
fairly.
New Orleans police officers treat victims of crime well.     0.25       0.06         0.35
I trust the NOPD.                                            0.51       0.40         0.43
I respect the NOPD.                                          0.23       0.18         0.20
I have confidence in the New Orleans Police Department.      0.42       0.24         0.32
Summary                                                      0.33       0.21         0.27

In Figure 7, white respondents’ perceptions of procedural justice and trust trended upward
across the three surveys. Black respondents’ perceptions of procedural justice and trust
increased from 2014 to 2016 and remained stable from 2016 to 2018, but the mean was
lower for black respondents on each of the three surveys. While white respondents’ scores
were consistently above the midpoint, representing positive perceptions of the NOPD,
black respondents’ scores were below the midpoint and moved to neutral over time.




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 24 of 109
Page 24 of 109
November 11, 2019
www.consentdecreemonitor.com




               Figure 7. Citizens’ perceptions of procedural justice and trust by race




Considering the item “Police officers in New Orleans are not racist or biased against
minorities” is particularly interesting for racial comparisons. Both white and black
respondents indicated overall disagreement with the statement in 2014 (black: M = 2.23,
white: M = 2.32). Both groups’ perceptions improved, but were overall still negative, in
2016 (black: M = 2.35, white: M = 2.37). In 2018, white respondents’ mean response
indicated a relatively more neutral perception of racism or bias (M = 2.56) than black
respondents (M = 2.35) overall (on a scale of Strongly Disagree (1), Disagree (2), Agree (3),
or Strongly Agree (4)).

Table 10 examined differences in willingness to cooperate by racial group, showing
changes in the gap between black and white respondents over time.

Table 10. Differences in willingness to cooperate by race (“Mean” value is the reported gap
between black and white respondents)
                                                          2014 Mean      2016 Mean      2018 Mean
I would report a dangerous or suspicious activity to the
                                                               0.49           0.26           0.32
NOPD.
I would call the NOPD if I witnessed or became aware of
                                                               0.48           0.32           0.43
a crime.1
If asked, I would help the NOPD find someone suspected
                                                               0.53           0.54           0.55
of committing a crime.
Summary                                                        0.51           0.38           0.41
1
  Item was worded in the opposite direction in 2014. The mean has been adjusted to be consistent with
the scale in 2016 and 2018.



                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 25 of 109
Page 25 of 109
November 11, 2019
www.consentdecreemonitor.com




Figure 8 shows white respondents’ perceptions were more positive than black
respondents’ perceptions. White respondents’ willingness to cooperate slightly increased
from 2014 to 2016 and from 2016 to 2018. Black respondents’ willingness to cooperate
increased substantially from 2014 to 2016, and remained constant from 2016 to 2018.

                          Figure 8. Citizens’ willingness to cooperate by race




             2.         NOPD District Comparisons

Beginning with the 2016 survey, respondents’ neighborhoods were recorded. The 2016
report aggregated neighborhoods at the NOPD-district level. To aggregate at the district
level, NOPD crime analysts assisted in allocating neighborhoods to the appropriate police
district. Many neighborhoods were exclusively located within one district. Other
neighborhoods were split between two districts. In these cases, analysts with knowledge
of NOPD districts and New Orleans’ neighborhoods assigned the neighborhood to the most
appropriate district. Appendix A lists each neighborhood and the district that it was
assigned. Table 11 breaks down the sample by police district and year.

The first set of analyses examining survey responses by police district uses the first six
items on the survey that assessed perceptions of recent contact with the NOPD. The
surveys administered in 2016 and 2018 allowed for comparisons of community relations
across police districts. The values in Table 12 show how responses in each district
improved or worsened from 2016 to 2018. Positive values indicate the average response
improved from 2016 to 2018; negative values indicate the converse. There were
noticeable differences across districts. Specifically, Districts 1, 2, 6, and 8 saw
improvements in perceptions of recent contact with an officer. The overall summary


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 26 of 109
Page 26 of 109
November 11, 2019
www.consentdecreemonitor.com




results compiled for items shown in Table 12 below illustrate steadily improving
perceptions of recent contact for most districts, including Districts 1, 2, 3, 6, 7, and 8.
Figure 9 illustrates residents’ perception of recent contact, by district. All means were
above the midpoint in 2018. Improvements in positive perceptions of the police can be
noticed continually across most districts, with the exception of the 5th and 4th District (both
still remain at or above the midpoint however). The population estimated from the 1st
District’s geographic boundary had a smaller sample size, as well as 8th District, due to
limited access to residential units within areas of the French Quarter and multiunit
property.

Table 11. NOPD district sample sizes
                             2016                                                           2018
                             Recent                                                         Recent
            Full Sample                           Recent Stop         Full Sample                         Recent Stop
                            Contact                                                         Contact
                 N           N (%)                    N (%)                 N                N (%)            N (%)
1                  22         6 (27.27)                1 (4.55)               46            19 (41.30)       10 (21.74)
2                  93       32 (34.41)               14 (15.05)               37             9 (24.32)         3 (8.11)
3                 161       72 (44.72)                15 (9.32)              155            49 (31.61)       28 (18.06)
4                 188       78 (41.49)               37 (19.68)              137            59 (43.07)       38 (27.74)
5                 136       64 (47.06)               21 (15.44)               68            20 (29.41)       15 (22.06)
6                  93       40 (43.01)                 9 (9.68)               59            13 (22.03)         4 (6.78)
7                 113       37 (32.74)               18 (15.93)              107            42 (39.25)       28 (26.17)
8                  48       28 (58.33)                 3 (6.25)               19             6 (31.58)        3 (15.79)


Table 12. Changes in perceptions of most recent contact by district
                                                            District
                              1        2          3         4          5                       6         7         8
When interacting with the
police officer, I felt he/she 0.51    0.22      -0.01     -0.04      -0.10                    0.26       0.32     0.26
was trustworthy.
I believe the police officer
was      following      New
                              0.56   -0.02       0.15      0.07      -0.25                    0.28       0.08     0.33
Orleans                Police
Department procedures.
I was satisfied with how
                              0.36    0.23       0.09     -0.11      -0.22                    0.15       0.16     0.26
the police officer behaved.
The police officer treated
                              0.25    0.23       0.04     -0.08      -0.21                    0.28       0.04     0.29
me with dignity.
The police officer treated
                              0.20    0.12       0.02     -0.11      -0.27                    0.23       0.00     0.26
me with respect.


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 27 of 109
Page 27 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 12. Changes in perceptions of most recent contact by district
                                                            District
                              1        2          3         4          5                       6         7      8
The police officer was
polite when dealing with     0.46     0.36       0.05     -0.08      -0.38                    0.26      0.03    0.40
me.
Summary                      0.39     0.19       0.06     -0.06      -0.24                    0.24      0.11    0.29


                     Figure 9. Citizens’ perceptions of recent contact by district




Table 13 returns to the issue of procedural justice and trustworthiness and utilizes the full
sample, rather than individuals that had recent contact with the NOPD. The summary
finding of the items presented in Table 13 display positive changes in perceptions within
District 1, 2, 3 (to a smaller degree), 6 and 8. Finally, Districts 4, 5, and 7 saw slight shifts in
perceptions of NOPD procedural justice and trustworthiness.



Table 13. Changes in trust in the NOPD by district
                                                                        District
                                  1           2           3            4            5          6         7      8
Police officers in New
                                 0.10        0.23        0.06        -0.09         0.01       0.07      -0.07   0.17
Orleans are honest.
Compared to other places,
NOPD officers have more          0.17        0.18        0.04        -0.05         -0.08      0.18      0.01    0.02
integrity.


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 28 of 109
Page 28 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 13. Changes in trust in the NOPD by district
                                                                        District
                                  1           2           3            4            5          6         7       8
Police officers in New
                                 0.34        0.16        -0.06       -0.07         -0.06      0.13      0.03    0.18
Orleans are fair.
Police officers in New
                                 0.18        0.13        -0.13       -0.05         -0.06      0.16      -0.09   0.15
Orleans are professional.
Police officers in New
Orleans are not racist or        0.32        0.24        0.19         0.01         0.03       0.13      -0.09   -0.15
biased against minorities.
I expect the New Orleans
police officers will treat      -0.11        0.14        0.00        -0.18         -0.27      0.11      -0.15   0.14
me fairly.
New       Orleans   police
officers treat victims of        0.51        0.34        0.11        -0.03         0.02       0.17      -0.10   0.09
crime well.
I trust the NOPD.                0.49        0.32        0.11         0.07         -0.07      0.16      -0.10   0.02
I respect the NOPD.              0.08        0.27        0.16        -0.02          0.22      0.34       0.13   0.48
I have confidence in the
New       Orleans   Police       0.32        0.20        0.09        -0.15         -0.15      0.25      -0.08   -0.11
Department.
Summary                          0.21        0.22        0.05        -0.06         -0.05      0.16      -0.07   0.09


                  Figure 10. Citizens’ perceptions of trust in the NOPD by district




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 29 of 109
Page 29 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 14 presents changes in respondents’ willingness to cooperate, by police district. The
summary finding from all items related to changes in willingness to cooperate noted in
Table 14 continue to move in a positive direction across Districts 2, 3, 7, and especially 8.

Table 14. Changes in willingness to cooperate by district
                                                                          District
                                       1           2           3          4        5             6       7       8
I would report a dangerous or
suspicious activity to the           -0.03       -0.01       -0.01      -0.17       -0.16      -0.05    -0.04   0.32
NOPD.
I would call the NOPD if I
witnessed or became aware of         -0.03        0.19        0.07      -0.13       -0.20      -0.04    0.09    0.37
a crime.1
If asked, I would help the
NOPD        find     someone
                                      0.08        0.29        0.03      -0.08        0.00      -0.14    0.13    0.25
suspected of committing a
crime.
Summary                              -0.03        0.16        0.03      -0.11       -0.11      -0.08    0.08    0.31


                       Figure 11. Citizens’ willingness to cooperate by district




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 30 of 109
Page 30 of 109
November 11, 2019
www.consentdecreemonitor.com




                                       Neighborhood Assignment

                                                                                       NOPD
                Neighborhood
                                                                                       District

                Algiers Point                                                              4
                Audubon                                                                    2
                Behrman                                                                    4
                Bywater                                                                    5
                City Park                                                                  3
                East Riverside                                                             6
                Filmore                                                                    3
                Florida                                                                    5
                French Quarter                                                             8
                Gentilly Woods                                                             3
                Lake Terrace & Oaks                                                        3
                Leonidas                                                                   2
                Little Woods                                                               7
                Lower 9th Ward                                                             5
                Lower Garden District                                                      6
                Marigny                                                                    8
                Marlyville/Fontainebleau                                                   2
                McDonogh                                                                   4
                MidCity                                                                    1
                Milan                                                                      6
                Milneburg                                                                  3
                Old Aurora                                                                 4
                Plum Orchard                                                               7
                Seventh Ward                                                               5
                St. Claude                                                                 5
                St. Roch                                                                   5
                Tall Timbers/Brechtel                                                      4
                U.S. Naval Support Area                                                    4
                West End                                                                   3



                                   Office of the Consent Decree Monitor
               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 31 of 109
Page 31 of 109
November 11, 2019
www.consentdecreemonitor.com




       B.     POLICE OFFICER SURVEY (2014-2018)

The Monitoring Team’s biennial survey encompasses police officers as well as civilians.
The 2014 and 2016 survey results have been reported in earlier OCDM reports and are
available on the OCDM website. These surveys track changes of NOPD officer perceptions
and attitudes over time. Across a variety of measures, officer perceptions and attitudes
moved in a positive direction from 2014 to 2016 and remained stable from 2016 to 2018.
This is a very positive finding for police reform efforts as it demonstrates that the changes
implemented as a result of the Consent Decree have both improved officer perceptions of
NOPD and the police role, and have been sustained over the long term.

The average age and years of experience continued a downward trend in 2018. The
percentage of officers who indicated they were female or African-American in 2018 fell.
However, the largest difference was seen in the percentage of respondents indicating
whether or not they reside in the City of New Orleans. In 2018, more officers indicated
they were not from New Orleans than in previous surveys. The overall size of the officer
population has not shifted dramatically during the surveying period.




                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 32 of 109
Page 32 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 1. Demographic comparisons 7

                                             2014 (%)                     2016 (%)                    2018 (%)


Gender
  Male                                           66.4                        53.0                       54.7
  Female                                         12.0                        20.6                       13.4

Race
  White                                          26.7                        23.5                       24.4
  Black                                          33.2                        35.6                       27.6
  Latino/Hispanic                                0.9                         2.1                         4.2
  Other                                          6.0                         7.5                         4.5

New Orleans Resident
  Yes                                            51.9                        50.5                       37.3
  No                                             32.3                        32.7                       42.0




7      In 2018, NOPD reported to OCDM the following demographic snapshot:
           Male (77%)
           Female (23%)
           White (40%)
           Black (54%)
           Latino/Hispanic (4%)
           Other (2%)
           New Orleans Resident Yes (51%)
           New Orleans Resident No (49%)
           PO/SPO Non Detective (68%)
           Detective PO/SPO (9%)
           Sergeant (17%)
           Lieutenant/Captain/Major (5%)
           Commander+ (2%)
           Mean Age (41)
           Mean Years of Experience (14)


                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 33 of 109
Page 33 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 1. Demographic comparisons 7

                                                2014 (%)                     2016 (%)                     2018 (%)

Rank
  Police Officer                                    44.1                        49.8                        50.3
  Detective                                         12.5                        10.0                        10.7
  Sergeant                                          13.1                        15.7                        11.0
  Lieutenant/Captain                                6.2                         5.0                          2.0
  Commander/Other                                   3.1                         0.4                          0.3

Age (Mean)                                          43.6                        41.2                        39.6

Years of Experience (Mean)                          16.3                        12.8                        11.4

Note: Percentages do not sum to 100 because nonresponse was treated as missing.

              1.         Police Work and Your Working Environment

The first substantive section of the survey examined the NOPD’s working environment (see
Table 2). As noted in the 2016 comparison report, sizable differences in responses were
seen between 2014 and 2016. However, from 2016 to 2018 very few differences were
seen.

Table 2. Avg. Responses to Section I: Police Work and Your Working Environment

                                                                                 2014            2016          2018
                                                                                Average         Average       Average


   1. Citizens in my district treat me with respect.                              2.75             3.06            2.97

   2. In my District, my fellow officers treat me with
                                                                                  3.36             3.45            3.50
      respect.

   3. In my District, my supervisors treat me with respect.                       3.24             3.43            3.41

   4. My district/division           provides      a    quality     work
                                                                                  2.50             3.08            3.13
      environment.

   5. I receive training from NOPD that helps me do my job
                                                                                  2.49             3.03            3.01
      effectively.

                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 34 of 109
Page 34 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 2. Avg. Responses to Section I: Police Work and Your Working Environment

                                                                              2014            2016      2018
                                                                             Average         Average   Average


   6. I receive equipment from NOPD that helps me do my
                                                                               1.87             2.46    2.54
      job effectively.

   8. Overall, within the NOPD, how would you describe the
      quality of relationships among differing racial and                      2.84             3.13    3.11
      ethnic groups?


The first section of the police officer survey asked respondents for their perceptions of
their working environment. Items were asked on a scale from 1 (Strongly Disagree) to 4
(Strongly Agree) with the exception of item 8, which was on a scale from 1 (Very Bad) to 4
(Very Good). All seven items were coded such that higher values represented a better
working environment. Table 2 presents the average (“M”) response to the items. The
average response provides a more concise method of comparison given differences in
sample sizes from 2014 to 2016. Remarkably, each item had a higher average response in
2018 than in 2014. While perceptions of the NOPD working environment were troubling in
2014, with a mean score around the midpoint on the scale, data reflect a positive trend
with a mean score above the “agree” statement—a positive outlook on the working
environment. Thus, respondents continue to report better perceptions of their NOPD
working environment over time.

The 2018 survey also provides us the first opportunity to look at changes in why
individuals join the NOPD, as the question was first asked on the officer survey in 2016 (see
Table 3) and not in 2014. Interestingly, no response option received more support in 2016
than in 2018. However, there was variation in how much support progressed for each
response. Roughly the same proportion of officers indicated they joined the NOPD to help
the community become a safer place, to fight crime, for the job security, to help people, to
work details, and because it is a family tradition. This finding suggests officers held more
positive perceptions of the NOPD working environment in 2018.




                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 35 of 109
Page 35 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 3. Reasons for Joining the NOPD

I joined the NOPD because:                                                         2016 (%)                  2018 (%)


It is a good paying job.                                                              14.2                     31.3

It is exciting.                                                                       28.5                     39.1

I want to help the community become a safer place.                                    68.0                     69.4

I want to fight crime.                                                                48.8                     50.0

It provides valuable career opportunities.                                            30.3                     40.6

It provides job security.                                                             33.8                     39.6

I want to help people.                                                                66.9                     69.4

I want to work details.                                                                6.8                     9.2

It is a tradition in my family.                                                        8.9                     8.5


                  2.         Managers and Supervisors

The second section of the survey asked officers for their perceptions of NOPD managers
and supervisors. Substantial differences existed between 2014 and 2016, with scores
shifting from around the mid-point on a four-point scale—neutral perceptions of managers
and supervisors—to scores well above the “Agree” response—positive perceptions of
managers and supervisors. The data from 2018 are best summarized as stable. Each item
had scores similar to the 2016 average, and above the “Agree” response category (a score
of 3.0).

Table 4. Avg. Responses to Section II: Managers and Supervisors

                                                                                  2014             2016          2018
                                                                                 Average          Average       Average

9. Officers in my district treat other officers of differing
                                                                                   2.79              3.24         3.21
genders the same.


                                           Office of the Consent Decree Monitor
                       Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 36 of 109
Page 36 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 4. Avg. Responses to Section II: Managers and Supervisors

                                                                             2014             2016       2018
                                                                            Average          Average    Average

10. Supervisors in my district treat officers of differing
                                                                              2.62              3.20     3.16
genders the same.

11. Within NOPD, officers treat other officers of differing
                                                                              2.79              3.10     3.08
race/ethnicity the same.

12. Within NOPD, supervisors treat officers of differing
                                                                              2.68              3.17     3.08
race/ethnicity the same.

13. Officers in my district treat officers of differing sexual
                                                                              2.87              3.22     3.25
orientations the same.

14. Supervisors in my district treat officers of differing
                                                                              2.85              3.24     3.27
sexual orientations the same.

15. My immediate supervisor gives me regular feedback
                                                                              2.97              3.30     3.23
on the quality of my work.

16. I consistently work with the same supervisor.                             3.24              3.25     3.30

17. My district/division commander is open to new ideas
                                                                              2.87              3.12     3.22
and ways of thinking.

18. My district/division commander is trying to improve
                                                                              2.91              3.33     3.37
NOPD relations with the community.

19. My district/division commander is a good leader.                          3.04              3.32     3.35

20. The current Superintendent of Police is leading us in
                                                                              1.73              3.22     3.10
the right direction. 8



8       Michael Harrison was the Superintendent of Police at the time of all three biennial
        surveys. Shaun Ferguson was sworn in as the City’s new police superintendent on
        Friday, January 18, 2019.


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 37 of 109
Page 37 of 109
November 11, 2019
www.consentdecreemonitor.com




In 2016, the items in Table 4 were summarized in two scales—one representing
perceptions of equality within the NOPD (items 9 through 14) and one representing
perceptions of NOPD command staff (items 17 through 19). Changes in these scale scores
over time are depicted in Figures 2 and 3. Figure 2 shows substantially more positive
perceptions of equality within the NOPD from 2014 to 2016 and sustained positive
perceptions from 2016 to 2018.

                Figure 2. Changes in Perceptions of Equality within NOPD




                Figure 3. Changes in Perceptions of NOPD Command Staff




                                   Office of the Consent Decree Monitor
               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 38 of 109
Page 38 of 109
November 11, 2019
www.consentdecreemonitor.com




Significant positive changes in the perceptions of NOPD command staff were seen from
2014 to 2016, showing consistent improvement into 2018.

                3.         Personnel and Management Systems

The third section of the survey asks NOPD officers for their perceptions of personnel and
management systems (see Table 5). This portion of the survey traditionally has seen the
most negative perceptions, with officers not having positive perceptions of complaint
investigations or investigations conducted by PIB (NOPD’s internal affairs unit). Still, when
examining change over time these items also saw substantial improvement from 2014 to
2016. With the addition of the 2018 data, we see that this change has been sustained.
There are a number of items not related to NOPD’s actions related to complaints and
evaluations, but to attitudes toward complaints more generally that were stable from 2014
to 2016 (e.g., “Most civilian complaints against officers are frivolous.” and “My career has
been affected negatively by civilian complaints.”). These items remained stable from 2016
to 2018.

Table 5. Avg. Responses to Section III: Personnel and Management Systems

                                                                               2014              2016       2018
                                                                              Average           Average    Average


22. The performance evaluation system is fair.                                   2.25             2.71      2.71

23. The investigation of civilian complaints is fair.                            1.85             2.13      2.18

24. The investigations that are conducted by NOPD’s
                                                                                 1.86             2.31      2.22
Public Integrity Bureau (PIB) are fair.

25. If disciplined, my commander would discipline me in a
                                                                                 2.88             3.15      3.21
way that is fair.

26. As an officer, I understand what types of behavior will
                                                                                 3.06             3.32      3.33
result in disciplinary action.

27. I am afraid I will be punished for making an honest
                                                                                 3.20             3.18      3.08
mistake.

28. Most civilian complaints against officers are frivolous.                     3.12             3.17      3.12


                                         Office of the Consent Decree Monitor
                     Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 39 of 109
Page 39 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 5. Avg. Responses to Section III: Personnel and Management Systems

                                                                           2014              2016       2018
                                                                          Average           Average    Average

29. My career has been affected negatively by civilian
                                                                             2.19             2.18      2.12
complaints.

30. The civilian complaint system makes the NOPD more
                                                                             2.41             2.47      2.48
accountable to the public.


Once again, based on the comparisons conducted in 2016, scale scores examining two
factors—fairness of NOPD discipline 9 and cynicism regarding citizen complaints 10—were
generated using the new data. Changes in the scale score over time are shown in Figures 4
and 5. Figure 4 shows a familiar pattern of a substantial improvement in perceptions from
2014 to 2016 and sustained positive perceptions from 2016 to 2018.

                      Figure 4. Changes in Perceptions of NOPD Discipline




Cynicism toward citizen complaints did not see a change from 2014 to 2016. However,
from 2016 to 2018, there was a noticeable downward trend and reduction of cynicism


9       α=0.75.
10      α not estimated because there were too few items.


                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 40 of 109
Page 40 of 109
November 11, 2019
www.consentdecreemonitor.com




towards citizen complaints suggesting officer perceptions of citizen complaints improved
from 2016 to 2018.

                             Figure 5. Cynicism towards Citizen Complaints




               4.         Community Police and Police/Community Relations

The fourth section of the survey asked officers about their perceptions of community
policing and police-community relations in New Orleans. The pattern of improvement and
stability is once again demonstrated across the items in Table 6 with one exceedingly
positive and stable exception. The exception is found in item 33: “My interaction with
civilians influence the way the community perceives NOPD.” This item is consistently
above the response of “Agree” (3.0) for all three years of the survey.

Table 6. Avg. Responses to Section IV: Community Policing and Community Relations

                                                                                  2014            2016      2018
                                                                                 Average         Average   Average


31. Community residents respect police officers in my district.                     2.61            2.87    2.85

33. My interactions with civilians influence the way the
                                                                                    3.38            3.34    3.40
community perceives NOPD.

35. Youth programs improve relations between the NOPD and
                                                                                    2.61            3.06    2.93
the community where I work.

36. Youth programs help reduce crime.                                               2.77            3.06    2.96

                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 41 of 109
Page 41 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 6. Avg. Responses to Section IV: Community Policing and Community Relations

                                                                                 2014            2016      2018
                                                                                Average         Average   Average


42. NOPD brings offenders to justice while respecting their
                                                                                   3.07            3.29    3.30
rights and complying with the law.

45. Residents in my district trust the NOPD.                                       2.45            2.80    2.81

46. If I lived in my district I would be satisfied with the police
                                                                                   2.17            2.70    2.72
services that are provided there.

39. The officers in my district/division treat individuals the
same regardless of racial, ethnic, gender, sexual, or other                        3.12            3.37    3.40
affiliation.

37. Overall, the NOPD provides services that are [Good] 11:                        2.20            3.11    3.12

43. Overall, within the New Orleans community, how would
you describe the quality of relationships among differing                          2.66            2.95    3.05
racial and ethnic groups?


The changes in the scale score of changes in perceptions of community policing over time
are depicted in Figure 6 and show the familiar pattern of substantial improvement and
then stability.




11      The responses for this question were not the standard “Strongly Disagree” to
        “Strongly Agree.” Instead, the scale included “Very Bad” to “Very Good.”


                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 42 of 109
Page 42 of 109
November 11, 2019
www.consentdecreemonitor.com




                      Figure 6. Changes in Perceptions of Community Policing




               5.         Expectations about the Police Role

The fifth section of the officer survey asked the officer to indicate how important a number
of different duties were to the officer. In 2014, these items were asked on a scale from 1
(Not Important At All) to 5 (Very Important), while in 2016 and 2018 these items were
asked on a scale from 1 (Not Important) to 4 (Very Important). To compare the average
responses (Table 7), scores from the 2014 survey were converted to a 4-point scale. Table
7 presents officer’s responses regarding expectations of work activities. In 2018, officers
considered testifying in court, working with the community to make neighborhoods safer,
completing criminal offense reports, and working with juveniles were slightly less
important than in previous periods. However, making arrests and issuing traffic tickets
were slightly more important.

              Table 7. Average Responses to Section V: Expectations about the Police Role

How important is each activity to you?                                     2014               2016         2018
                                                                          Average            Average      Average

47. Testifying in court                                                       NA                3.61       3.48
48. Handling drunk driving offenders                                         3.56               3.49       3.42
49. Obtaining statements from witnesses                                      3.74               3.65       3.66
50. Making arrests                                                           3.28               3.28       3.37
51. Dealing with domestic disputes                                           3.43               3.37       3.33
52. Working with the community                         to    make            3.66               3.69       3.59
neighborhoods safer

                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 43 of 109
Page 43 of 109
November 11, 2019
www.consentdecreemonitor.com




              Table 7. Average Responses to Section V: Expectations about the Police Role

How important is each activity to you?                                     2014               2016         2018
                                                                          Average            Average      Average

53. Responding to calls for service                                          3.66               3.62       3.59
54. Talking to civilians to help identify problems                           3.70               3.59       3.52
55. Dealing with street crime                                                3.71               3.62       3.60
56. Completing criminal offense reports                                      3.58               3.62       3.59
57. Conducting foot patrol                                                   2.84               2.82       2.84
58. Providing crime prevention education to the public                       3.34               3.34       3.30
59. Working with juveniles                                                   3.40               3.33       3.20
60. Conducting drug raids                                                    3.33               3.07       3.06
61. Maintaining crowd control                                                3.42               3.32       3.34
62. Stopping and searching suspects                                          3.20               3.12       3.15
63. The legality/constitutionality of stops and searches                     3.69               3.65       3.66
64. Patrolling the streets                                                   3.66               3.64       3.61
65. General patrol duties                                                    3.58               3.60       3.56
66. General traffic duties                                                   3.14               3.32       3.30
67. Controlling traffic                                                      3.08               3.15       3.17
68. Issuing traffic tickets                                                  2.78               2.79       2.87
69. Handling neighborhood disputes                                           3.33               3.27       3.21
70. Controlling crowds at public events                                      3.49               3.46       3.46
71. Dealing with noisy parties                                               2.67               2.44       2.47

               6.         The Police Department and the Public

The final section of the report, reflected in Table 8, examines officer’s perceptions of NOPD
advancement opportunities and perceptions of politicians and the media. Officers
remained stable in their views of NOPD promotional opportunities with only slight
improvements to perceptions of being given a second chance after a mistake and the
relationship between hard work and promotions. However, somewhat larger changes
were seen in perceptions of politicians and the media. Officers were less likely to believe
they could do a better job if politicians did not interfere and more likely to believe that the
news media treated officers fairly; both points indicated a positive outlook.




                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 44 of 109
Page 44 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 8. Average Responses to Section VI: The Police Department and the Public

                                                                                      2016              2018
                                                                                      Average 12        Average


83. Officers rarely get rewarded for doing a good job.                                3.17              3.17

84. Landing a good NOPD assignment is based on who you know.                          3.05              3.09

85. If you make a mistake, NOPD will give you a second chance.                        2.39              2.53

86. Hard work can result in opportunities to get ahead within NOPD.                   2.64              2.80

87. NOPD officers could do a better job if politicians did not
                                                               3.25                                     3.06
interfere.

88. In general, the news media treat NOPD officers fairly.                            1.98              2.14

89. The media is interested in stories about the NOPD only when an
                                                                   3.37                                 3.30
officer gets in trouble.


        C.     DETAINEE SURVEY (2014-2018)

The Monitoring Team surveyed individuals recently detained by the NOPD in 2014, 2016,
and 2018 to assess their perceptions of the NOPD. OCDM surveyed 58 detainees in 2014,
73 detainees in 2016, and 69 detainees in 2018. Reports for each individual year have been
produced and are available on the OCDM website, however, this repeated survey design
allows OCDM to examine trends in detainees’ perceptions of the NOPD over the past 6
years. The items that were consistent across all three surveys demonstrated that:

        •      Perceptions of the NOPD improved consistently from 2014 to 2016 and from
               2016 to 2018.



12      Items were reported using a 4-point scale in 2016 and 2018, but a 5-point scale in
        2014.


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 45 of 109
Page 45 of 109
November 11, 2019
www.consentdecreemonitor.com




      •      The proportion of respondents indicating that officers explained why the
             detainee was stopped, treated the detainee fairly, and communicated clearly
             with the officer varied without a clear trend from 2014 to 2018.

      •      The percentage of respondents indicating that the officer informed the
             detainee of his/her rights increased steadily from 2014 to 2016.

      •      The proportion of respondents indicating that the officer used force against
             the detainee during the arrest increased from 2016 to 2018. Detainees
             answered questions related to their most current arrest including: “Did an
             officer use force to arrest you?”; “Did you physically resist the officer?”, and
             “Were you hurt when interacting with the officer?” Approximately 15.9% of
             detainees discussed force used during their arrest (when answering,
             respondents also may provide narrative explanations of the reported
             interaction, i.e. tight handcuffs) with two detainee-provided accounts of
             resisting the officer.

Between 2016 and 2018, a two-year comparison suggests:

      •      Perceptions of the NOPD and attitudes toward the NOPD remained largely
             consistent between 2016 and 2018.

      •      Detainees were less likely to have negative perceptions of NOPD’s use of
             force in 2018 as compared to 2016.

      •      Detainees had improved perceptions of fairness in NOPD’s treatment of the
             Black community and the Latino community, but slightly diminished
             perceptions of fairness in NOPD’s treatment of the Vietnamese community
             and the Lesbian, Gay, Bisexual, Transgender and Queer (LGBTQ) community.

      •      Detainees indicated a slight decrease in willingness to cooperate with the
             NOPD in the future in 2018 compared to 2016.




                                   Office of the Consent Decree Monitor
               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 46 of 109
Page 46 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 1. Demographic Comparisons
                                                    2014 (%)                  2016 (%)                   2018 (%)
Gender
  Male                                                 79.3                       78.1                     73.9
  Female                                               19.0                       15.1                     23.2

Race
  White                                                12.1                       19.2                     24.6
  Black                                                69.0                       67.1                     59.4
  Latino                                                3.5                        4.1                      2.9
  Other                                                13.8                        6.9                     10.1

New Orleans Resident
  Yes                                                  79.3                       80.8                     71.0

Table 1 presents the demographic characteristics of the detainees completing the survey by
year. Each year, the gender of detainees remained relatively constant at around 75% male.
The proportion of detainees who are white went up from 2014 to 2018, and the number of
detainees who identify as black decreased. The fraction of detainees who were New
Orleans residents (rather than nonlocal) also decreased in 2018, from nearly 80% down to
71%.

              1.         Attitudes and Perceptions Regarding the NOPD

Ten items examining individuals’ perceptions of the NOPD were included on all three
surveys providing perceptions of the NOPD since the implementation of the Consent
Decree (Table 2). Respondents were asked to indicate their level of agreement with each
statement on a scale from 1 (Strongly Disagree) to 5 (Strongly Agree). Scores in the table
(and the other tables presented in this report) represent averages for all detainees in that
survey year. Thus, higher scores indicate greater agreement and lower scores indicate less
agreement.

Detainees’ perception that NOPD officers do their jobs the right way progressed from 2014
to 2016, and remained stable into 2018. A similar pattern was seen for satisfaction with
the way NOPD officers handle themselves and the way NOPD officers treat detainees.
Perceptions of NOPD treating detainees with respect, being polite, and listening to them
improved consistently from 2014 to 2018. Trust in NOPD officers was relatively constant
from 2014 to 2016, but improved in 2018. And, detainees’ confidence in the NOPD and
satisfaction with the way NOPD officers do their job diminished somewhat from 2014 to
2016, but improved again in 2018.


                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 47 of 109
Page 47 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 2. Comparison of Detainees’ Perceptions of the NOPD
                                                 2014 Average       2016 Average       2018 Average
1. Generally, NOPD officers do their jobs the
                                                       2.64              2.99               2.85
     right way.
2. I am satisfied with the way NOPD officers
                                                       2.60              2.94               2.91
     handle themselves.
3. When dealing with me, NOPD officers
                                                       2.69              3.10               3.26
     treat me with respect.
4. When dealing with me, NOPD officers are
                                                       2.74              2.86               3.19
     polite.
5. In general, NOPD officers are polite when
                                                       2.91              2.93               3.12
     dealing with the general public.
6. Generally, NOPD officers listen to me.              2.53              2.61               2.93
7. I am satisfied with the way NOPD officers
                                                       2.51              2.71               2.77
     treat me.
                            1
8. I trust NOPD officers.                              2.07              2.04               2.23
                                         1
9. I have confidence in NOPD officers.                 2.42              2.31               2.45
10. I am satisfied with the way NOPD officers
                                                       2.61              2.54               2.63
     do their job.1
Scale                                                  2.64              2.89               3.01
1
  Item not included in scale due to poor measurement fit – items focused on detainees’ attitudes towards
NOPD rather than their perceptions of NOPD.

Questions from 2016 and 2018 surveys were kept consistent. Thus, the Monitoring Team
also specifically examined trends between 2016 and 2018. Items in this table and certain
others presented throughout this report were on a scale from 1 (Strongly Disagree) to
4 (Strongly Agree). Perceptions of NOPD officers’ trustworthiness, satisfaction with
officers’ behavior, and perceptions that NOPD officers treated the detainee with dignity all
remained relatively constant from 2016 to 2018. There was a relative improvement in
perception that the NOPD officer treated the detainee with respect and was polite. A slight
decline was seen in the belief that officers follow procedures and in the belief that NOPD
officers harass people during stops.

Findings from Table 3 suggest perceptions of the NOPD have remained constant from 2016
to 2018. To summarize these findings, the items in Table 2 and Table 3 were placed into an
average scale (α=0.90) found at the bottom of the table. Encouragingly, this summary scale
score progressed consistently from 2014 to 2016 and through to 2018 (see also Figure 1).
While the differences in the scale scores from 2014 to 2016 and from 2016 to 2018 were
not statistically significant individually, when examining differences from 2014 through
2018, the difference is significant (t(125)=-2.23, p<0.05).


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 48 of 109
Page 48 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 3. Detainees’ Perceptions of NOPD
                                                                                  2016 Average            2018 Average
I feel NOPD officers are trustworthy.                                                 1.99                    1.99
I believe police officers follow New Orleans Police Department
                                                                                        2.31                  2.21
procedures.
I was satisfied with how NOPD officers behave in New Orleans.                           2.14                  2.16
A NOPD officer would treat me with dignity.                                             2.29                  2.23
A NOPD officer would treat me with respect.                                             2.31                  2.47
An NOPD police officer would be polite when dealing with me.                            2.44                  2.58
NOPD officers harass people during police stops.1                                       2.96                  2.63
Scale                                                                                   2.25                  2.27
1
  Item not included due to lack of measurement fit (low loading).



Table 4 presents a series of items on attitudes toward the NOPD. That is, while Table 3
shows how detainees perceive the NOPD (e.g., are they polite), Table 4 shows detainees’
evaluations of the NOPD (e.g., they respect NOPD). These items also were summarized in a
mean scale that demonstrated consistency in attitudes toward the NOPD from 2016 to
2018. Detainees indicated a slightly greater level of respect and improved confidence in
the NOPD in 2018 than in 2016, but detainees’ trust in the NOPD remained relatively
constant from 2016 to 2018. In addition, the perception that NOPD tries to be fair when
policing the community decreased slightly in 2018.

Table 4. Detainees’ Attitudes towards the NOPD
                                                                                  2016 Average            2018 Average
I respect the New Orleans Police Department.                                          2.46                    2.54
I trust the New Orleans Police Department.                                            2.00                    1.97
I have confidence in the New Orleans Police Department.                               2.13                    2.19
The NOPD tries to be fair when policing the community.                                2.49                    2.40
Scale                                                                                 2.28                    2.27



               2.         Perceptions of NOPD Treatment of Minorities

Table 5 includes detainees’ perceptions of NOPD’s treatment of minorities. The findings
showed improved perceptions that the NOPD treats members of the black community and
the Latino community fairly. In contrast, detainees had slightly worse perceptions that the
NOPD treated members of the Vietnamese and LGBTQ communities fairly. Detainees were
also more likely to believe that NOPD officers engage in racial profiling.

                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 49 of 109
Page 49 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 5. Detainees’ Perceptions of NOPD Treatment of Minorities 13
New Orleans police officers:                                    2016 Average                              2018 Average
Treat members of the Black community fairly.                        1.94                                      2.13
Treat members of the Latino community fairly.                       1.95                                      2.24
Treat members of the Vietnamese community fairly.                   2.59                                      2.50
Treat members of the Lesbian, Gay, Bisexual, Transgender and
                                                                    2.30                                      2.19
Queer (LGBTQ) community fairly.
Engage in racial profiling.                                         3.00                                      3.07

               3.         Perceptions of Arrest and Use of Force

Table 6 presents detainees’ perceptions of the NOPD officer’s behavior during their most
recent arrest. The response categories to these items were on a scale from 1 (Strongly
Disagree) to 4 (Strongly Agree). Interestingly, respondents indicated greater agreement
that the officer explained the reasons for the stop in 2018, but perceptions that the officer
did his or her job declined. From 2016 to 2018, the belief that the officer gave the detainee
a chance to explain the situation remained constant.

Table 6. Detainees’ Perceptions of Officer Behavior during Arrest
                                                                                  2016 Average            2018 Average
If I was stopped or questioned by an NOPD officer, the police
                                                                                        2.31                  2.56
officer explained the reasons why.
When dealing with me, the NOPD officer gave me a chance to
                                                                                        2.39                  2.38
explain the situation.
Overall, the NOPD officer did his or her job.                                           2.75                  2.58
Scale                                                                                   2.48                  2.51


Table 7 presents yes or no responses to a series of items regarding the respondents’ most
recent arrest. The number of detainees indicating the officer explained why they were
stopped stayed constant at slightly over 50%, but respondents indicating the officer
explained why they were arrested stayed constant at slightly more than 75%. There was a
sizable increase, from approximately 80% to approximately 90%, in the percentage of
respondents who understood why they were in jail. There was a slight decrease in the
portion of respondents who indicated the police treated them fairly, with a slight increase
in those who had trouble communicating with an officer. There was a substantial increase

13      2018 Detainee sample demographics: White: 24.6% Black: 59.4% Latino: 2.9%
        Other: 10.1% Male: 73.9% Female: 23.2% Member of LBGTQ Community: 7.2%.


                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 50 of 109
Page 50 of 109
November 11, 2019
www.consentdecreemonitor.com




in the overall level of respondents indicating the officer informed them of their rights. A
very small proportion of respondents indicated that the officer threatened them physically
and used force, though both increased slightly over time. Those that noted he or she
physically resisted the officer or were hurt interacting with the officer slightly increased.

Table 7. Detainees’ Perceptions of Arrest
                                                                                            2016         2018
                                                                                             %            %
Did the officer(s) explain why you were stopped?                                            57.5         53.6
Did the officer(s) explain why you were arrested?                                           76.7         78.3
Do you understand why you are in jail today?                                                80.8         89.9
Did the police treat you fairly?                                                            72.6         65.2
Did you have any problems communicating with the officer?                                   21.9         26.1
Did the officer inform you of your rights?                                                  60.3         79.7
Did an officer threaten you physically?                                                      1.4          5.8
Did an officer use force to arrest you?                                                      5.5         15.9
Did you physically resist the officer?                                                       0.0          2.9
Were you hurt when interacting with the officer?                                             6.9         10.1



Table 8 items asked detainees for a yes or no answer regarding the specific details of their
most recent interaction with an NOPD officer leading to their presence in jail at the time of
the survey. 14 Slightly more than half of detainees consistently noted the officer explained
why they were stopped. The percentage of detainees indicating that the police treated
them fairly went up from 2014 to 2016, but dipped slightly in 2018.

Table 8. Detainees’ Perceptions of Arrest
                                                                                   2014           2016    2018
                                                                                    %              %       %
Did the officer(s) explain why you were stopped?                                   51.7           57.5    53.6
Did the police treat you fairly?                                                   60.3           72.6    65.2
Did you have any problems communicating with the officer?                          31.0           21.9    26.1
Did the officer inform you of your rights?                                         32.8           60.3    79.7
Did an officer use force to arrest you?                                             8.6            5.5    15.9
Did you physically resist the officer?                                              0.0            0.0     2.9




14      Table 8 is a subset of Table 7 with 2014 data added.


                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 51 of 109
Page 51 of 109
November 11, 2019
www.consentdecreemonitor.com




Across all three surveys, approximately one-fourth of detainees responded they had
problems communicating with the officer. One of the largest changes was seen for the item
asking if the officer informed the community member of his or her rights, and this change
trended in a positive direction and was a substantial improvement for the NOPD. In 2014,
only one-third of detainees said this was true. In 2016, that number jumped to
approximately 60%, and to nearly 80% in 2018. Another notable change was seen in the
percentage of detainees indicating that the officer used force during the arrest. Fewer than
10% stated this was true in 2014 and 2016, but 16% said this was true in 2018. In
combination with the findings from Table 2 and Figure 1, these findings suggest that NOPD
officers have improved detainees’ perceptions of the NOPD while potentially also being
perceived as using more force.

Table 9 presents detainees’ perceptions of NOPD use of force from 2016 to 2018. The
applicable rating scale is “Strongly Agree” 1, “Agree” 2, “Disagree” 3, or “Strongly Disagree”
4, such that a lower average score of the statement would indicate more negative
perceptions. In 2018, approximately more than half (53.6%) of detainees (37 respondents)
reported “Strongly Agree” 1 or “Agree” 2 for the statement “NOPD police use of force has
increased in recent years.” A slightly smaller proportion, 50.7% reported agreement with
the statement that NOPD officers “routinely use excessive force.” Overall, the mean scale
score for both items showed similar trend in detainee’s reported negative perceptions of
the use of force in the NOPD.

Table 9. Detainees’ Perceptions of NOPD Use of Force
                                                                                   2016 Average            2018 Average
NOPD police use of force has increased in recent years.                                2.85                    2.68
NOPD officers routinely use excessive force.                                           2.69                    2.67
Scale                                                                                  2.77                    2.67

                4.         Future Behavior

The last section of the survey asked detainees for their willingness to report dangerous
activity to the NOPD or call the NOPD if they witnessed a crime. Willingness to report
dangerous activity remained relatively constant from 2016 to 2018, but willingness to call
the NOPD if a witness to a crime diminished slightly from 2016 to 2018.

Table 10. Detainees’ Willingness to Contact NOPD in the Future
                                                                                   2016 Average            2018 Average
I would report dangerous or suspicious activity to the NOPD.                           2.52                    2.51
I would call the NOPD if I witnessed a crime.                                          2.50                    2.33


                                         Office of the Consent Decree Monitor
                     Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 52 of 109
Page 52 of 109
November 11, 2019
www.consentdecreemonitor.com




VII.   2018 Survey Findings

       A.    COMMUNITY SURVEY (2018)

Whereas the prior sections of this Report illustrated comparison from 2014 to 2016 to
2018, this sections looks at the most recent survey data in a vacuum. The Monitoring
Team’s 2018 survey asked 636 community members for their perceptions of the NOPD
along a number of dimensions. The surveys were administered in late 2018, and the data
were analyzed in 2019. The key findings are summarized as follows:

       •     Individuals who had contact with the NOPD in the past two years report that
             the NOPD officer with whom they had contact was trustworthy, followed
             procedures, treated them with dignity, treated them with respect, and was
             polite.

       •     Individuals who were stopped or questioned by the NOPD in the past two
             years reported that the officer with whom they had contact explained why
             they were stopped or questioned, gave them a chance to explain the situation,
             and did his or her job.

       •     Respondents felt there was more police presence in the French Quarter than
             other areas.

       •     Respondents did not believe that NOPD officers respond in a timely manner.

       •     Respondents reported that NOPD officers are honest, have more integrity
             than other officers, are fair, are professional, and follow procedures.

       •     Among the most positive findings, over 80% of respondents indicated they
             had respect for the NOPD. Furthermore, this positive perception of the NOPD
             was similar whether the individual had no contact, relatively positive contact,
             or were stopped or questioned by the police.

       •     Many respondents indicated a willingness to cooperate with the police across
             three dimensions – reporting suspicious activity, calling the police when
             witnessing a crime, and helping the NOPD when asked.

       •     Some respondents had negative perceptions of NOPD’s treatment of
             minorities, with high ratings for the belief that the NOPD engages in racial
             profiling and harassing the black community.

                                   Office of the Consent Decree Monitor
               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 53 of 109
Page 53 of 109
November 11, 2019
www.consentdecreemonitor.com




              1.         Community Survey Methodology

Between November 10 and December 6, 2018, the Monitoring Team conducted a survey of
community members in New Orleans to determine their perceptions of the NOPD. In total
OCDM contacted 1,717 community members receiving 636 valid responses for a response
rate of 37.0%.

The original Community Survey used a multi-stage random area sampling process
developed by the University of New Orleans to identify areas and households. Each area
was divided further into smaller districts and specific houses were identified. The original
pool of neighborhoods was sampled from a population of 73 designated “official”
neighborhoods, yielding 29 baseline neighborhoods (Appendix A). One adult member of a
cooperating household was questioned.

A goal of 20 interviews per area was set to reach a total of 600 interviews. The survey
instrument was pre-loaded onto a mobile tablet, so responses could be recorded
electronically. Surveyors were outfitted in “uniform” vests that identified them as
members of the monitoring team. They also carried a folder that included project
information and identification.

Surveyors were recruited from the New Orleans area to develop a diverse team with a well-
developed capacity to engage local residents. The team of approximately 30 members
included field leaders, security personnel, recorders, and surveyors. The team was trained
on the survey data collection goals and procedures, the interview protocol, and qualitative
structured interview techniques. They were also trained to facilitate an appropriate level
of professionalism and privacy for successful and proper data collection.

Each survey team was assigned a housing unit identified on the neighborhood map. After
contact with a resident, surveyors solicited voluntary participation. Refusals were
recorded and documented. A refusal is defined as contact made with a resident of a
housing unit who declined to participate in the survey. In case of refusals, replacement
units were selected beginning with the next house of the same block. When permission
was granted, the survey interview was conducted at the resident’s home with one surveyor
reading all questions and the other recording responses into the mobile tablet, which was
securely downloaded daily. In gathering responses, the project manager regularly
maintained quality control measures, monitoring shifts’ data collection analytics. A
random sample of survey entries was selected after each shift of data collection. For
example, manual entry items (such a survey start time, interviewer name and



                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 54 of 109
Page 54 of 109
November 11, 2019
www.consentdecreemonitor.com




neighborhood) were compared against automated documentation of these indicators for
interviewer data entry error. Inconsistencies were recorded, investigated, or corrected.

                 2.         Demographic Characteristics

Table 1 shows slightly more than half of the respondents were male (53.5%) and a majority
indicated they were black (59.9%). 29.3% had earned a college degree, closely followed by
respondents who had finished high school (21.4%), and completed some college (22.8%).
Slightly fewer than half of the respondents were married (48.1%). Most respondents were
born in New Orleans (81.6%) and owned their home (69.5%). A small number of
respondents identified as LGBTQ (5.5%). Overall, there is evidence that the sample used to
generate these findings is representative of the views of the population of New Orleans
(Appendix E).

Table 1. Demographics
                                                                            N                                %

Gender
  Male                                                                      340                             53.5
  Female                                                                    293                             46.1

Race/Ethnicity
  Black                                                                     381                             59.9
  White                                                                     219                             34.4
  Asian                                                                       8                              1.3
  Hispanic                                                                    5                              0.8
  Other                                                                      18                              2.8

Education
  Grade School                                                                9                              1.4
  Middle School                                                               4                              0.6
  Some High School                                                           50                              7.9
  Finished High School                                                      136                             21.4
  Some College                                                              145                             22.8
  Finished College Degree                                                   186                             29.3
  Some Graduate/Professional                                                 14                              2.2
  Finished Graduate/Professional Degree                                      86                             13.5




                                          Office of the Consent Decree Monitor
                      Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 55 of 109
Page 55 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 1. Demographics
                                                                            N                                %

Marital Status
  Single                                                                    233                             36.6
  Married                                                                   306                             48.1
  Divorced                                                                   45                              7.1
  Widowed                                                                    20                              3.1
  Partnered                                                                  26                              4.1

Born in New Orleans?
  Yes                                                                       519                             81.6
  No                                                                        116                             18.2

Own Home?
  Own                                                                       442                             69.5
  Rent                                                                      189                             29.7

Identify as LGBTQ?
   Yes                                                                       35                              5.5
   No                                                                       582                             91.5

Previously Completed Survey                                                   14                             2.2

Note: Percentages do not sum to 100 because nonresponses were treated as missing.

                 3.         Most Recent Interaction with NOPD

The first section of the survey asked respondents whether they interacted with the NOPD
in the last 2 years. Approximately thirty-five percent of respondents answered
affirmatively. Those respondents were then asked to answer questions about a recent
interaction. These responses are presented in Table 2. A vast majority of these
respondents reported satisfaction with NOPD officers. Over two thirds to three-fourths of
respondents either agreed or strongly agreed with each of the six statements in Table 2
suggesting that, overall, individuals who interacted with the NOPD over the past two years
viewed these interactions positively. Individuals reported that the NOPD officer was
trustworthy, followed procedures, treated them with dignity, treated them with respect, or
was polite. Additionally, respondents were satisfied with how the police officer behaved.




                                          Office of the Consent Decree Monitor
                      Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 56 of 109
Page 56 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 2. Satisfaction with NOPD officers during most recent interaction
                                                   Strongly                                Strongly
                                                                 Disagree      Agree
                                                   Disagree                                  Agree
                                                    N (%)         N (%)        N (%)         N (%)
2. When interacting with the police officer, I
                                                   11 (5.0)      40 (18.1)   127 (57.5)    40 (18.1)
   felt he/she was trustworthy. (M = 2.90)
3. I believe the police officer was following
   New       Orleans     Police    Department      14 (6.3)      37 (16.7)   122 (55.2)    47 (21.3)
   procedures. (M = 2.92)
4. I was satisfied with how the police officer
                                                   19 (8.6)      43 (19.5)   114 (51.6)    43 (19.5)
   behaved. (M = 2.83)
5. The police officer treated me with dignity.
                                                   14 (6.3)      42 (19.0)   117 (52.9)    47 (21.3)
   (M = 2.90)
6. The police officer treated me with respect.
                                                   16 (7.2)      41 (18.6)   120 (54.3)    43 (19.5)
   (M = 2.86)
7. The police officer was polite when dealing
                                                   16 (7.2)      40 (18.1)   118 (53.4)    46 (20.8)
   with me. (M = 2.88)
Note: Percentages are the percentage of respondents who indicated they had contact within the last 2
years that fell within each category. Percentages do not sum to 100 because nonresponse was treated as
missing. The mean score is in parentheses next to each item.

Table 2 respondents indicated they had an interaction with the police over the past 2 years
for any reason such as calling the police for help, approaching the officer on the street, or a
number of other reasons such as being a witness to a crime. Table 3 presents responses to
a series of questions if the individual was stopped or questioned by the police. In total, 132
respondents (20.8%) stopped or questioned by the police are represented in Table 3.

Responses to many of these items were mostly positive. A majority of respondents agreed
or strongly agreed that the officer explained the reason why they were stopped or
questioned (78.0%), gave them a chance to explain the situation (69.7%), and did his or her
job (77.3%). Responses were also mostly positive to items regarding citizens’ satisfaction
with how they were treated by the police officer, and satisfaction with their experience
with the NOPD officer. However, responses to satisfaction items were slightly less positive
than the responses to relatively procedural items.




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 57 of 109
Page 57 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 3. Satisfaction with NOPD officers when stopped or questioned
                                                     Strongly                                  Strongly
                                                                   Disagree       Agree
                                                     Disagree                                   Agree
                                                      N (%)         N (%)         N (%)         N (%)
8. If I was stopped or questioned, the police
    officer explained the reasons why.               11 (8.3)      18 (13.6)    94 (71.2)       9 (6.8)
    (M = 2.77)
9. When dealing with me, the police officer
    gave me a chance to explain the situation.        5 (3.8)      35 (26.5)    78 (59.1)     14 (10.6)
    (M = 2.77)
10. Overall, the police officer did his or her
                                                      4 (3.0)      26 (19.7)    87 (65.9)     15 (11.4)
    job. (M = 2.86)
11. I was satisfied with how I was treated by
                                                     13 (9.9)      34 (25.8)    75 (56.8)     10 (7.6)
    the police officer. (M = 2.62)
12. I was satisfied with my experience with
                                                     13 (9.9)      43 (32.6)    63 (47.7)     13 (9.9)
    the police. (M = 2.58)
Note: Percentages are the percentage of respondents who indicated they were stopped or questioned by
the police within the last 2 years that fell within each category. Percentages do not sum to 100 because
nonresponse was treated as missing. The mean score is in parentheses next to each item.

                4.         Community Satisfaction with the NOPD

While Tables 2 and 3 provide understanding of citizens’ most recent interactions with the
police, Table 4 presents data on how community members view the NOPD generally.
Responses were given a numerical value based on the respondent’s level of agreement
from 1 (Strongly Disagree) to 4 (Strongly Agree). The mean score on each item can be seen
as a measure of the sample’s overall agreement to the item. Therefore, mean values greater
than 2.5 indicate agreement, and below 2.5 indicate disagreement; the greater the mean’s
distance from 2.5, the stronger the sentiments.

Respondents’ perceptions of corruption in the NOPD were slightly more positive than
neutral (M = 2.53). Overall, respondents strongly agreed there was more police presence in
the French Quarter compared to other areas of New Orleans (M = 3.51). Respondents were
only slightly above neutral to statements that the scandals associated with the NOPD are in
the past (M = 2.69), that they were satisfied with the way NOPD officers do their job
(M = 2.55), and that the NOPD has little impact on crime (M = 2.60). Respondents were
relatively more negative to the item, “When called, NOPD officers respond in a timely
manner” (M = 2.10).




                                         Office of the Consent Decree Monitor
                     Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 58 of 109
Page 58 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 4. Community satisfaction with NOPD
                                                       Strongly                                       Strongly
                                                                         Disagree            Agree
                                                       Disagree                                        Agree
                                                        N (%)              N (%)             N (%)     N (%)
19. Corruption in the New Orleans Police
                                                 67 (10.5) 215 (33.8)  286 (45.0)   54 (8.5)
    Department is low. (M = 2.53)
23. There is more police presence in the French
    quarter than in other areas of New Orleans.  10 (1.6)   38 (6.0)   199 (31.3)  377 (59.3)
    (M = 3.51)
25. I feel the scandals associated with the New
    Orleans Police Department in the past do
                                                 19 (3.0)  210 (33.0)  313 (49.2)   63 (9.9)
    not reflect the current practices of the
    NOPD. (M = 2.69)
31. I am satisfied with the way NOPD officers
                                                 65 (10.2) 194 (30.5)  326 (51.3)   41 (6.5)
    do their jobs. (M = 2.55)
34. When called, NOPD officers respond in a
                                                212 (33.3) 179 (28.1)  185 (29.1)   46 (7.2)
    timely manner. (M = 2.10)
24. Overall, the New Orleans Police
    Department has little impact on crime.       39 (6.1)  232 (36.5)  295 (46.4)   58 (9.1)
    (M = 2.60)
Percentages do not sum to 100 because nonresponse was treated as missing. The mean score is in
parentheses next to each item.

Table 5 presents the mean scores for each item, organized by whether the individual had
no contact, a positive contact, or a negative contact with NOPD. The labels “positive” and
“negative” are rough approximations. “Positive contact” category indicated they had an
interaction with the NOPD in the past two years, but were not stopped or questioned by the
NOPD. The “negative contact” category indicated they had an interaction with the NOPD in
the past two years, and also indicated that they were stopped or questioned by the NOPD.
The reason for contact or the quality of the interaction may be relevant since it may be
expected that contacts would be more positive if the individual called the police for help or
had a casual conversation (the positive contact category), than if he or she was stopped or
questioned (the negative contact category). Table 5 responses, thus, vary by contact with
the NOPD. Respondents who have interacted with the NOPD recently may offer relatively
more accurate perceptions of the department than those who have not had recent contact.
Nonetheless, given that over half of those who had an interaction with the police were
suspected of a violation of the law, these respondents also may have more negative views
of the police due to the interaction context.




                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 59 of 109
Page 59 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 5. Ratings by Contact
                                                                      No Recent           Positive         Negative
                                                                       Contact            Contact          Contact
19. Corruption in the New Orleans Police Department
                                                                          2.59               2.46            2.36
    is low.
23. There is more police presence in the French quarter
                                                                          3.47               3.64            3.57
    than in other areas of New Orleans.
25. I feel the scandals associated with the New Orleans
    Police Department in the past do not reflect the                      2.70               2.80            2.59
    current practices of the NOPD
31. I am satisfied with the way NOPD officers do their
                                                                          2.59               2.57            2.41
    jobs.
34. When called, NOPD officers respond in a timely
                                                                          2.19               2.01            1.91
    manner.
24. Overall, the New Orleans Police Department has
                                                                          2.63               2.53            2.53
    little impact on crime.

Both no contact and positive contact groups had similar levels of satisfaction with the way
NOPD officers do their job and the negative contact group had slightly lower levels of
satisfaction. Those individuals with no contact had higher levels of agreement with the
statement that New Orleans Police Department had little impact on crime while both
positive and negative contact groups had similar levels of agreement.

                5.         Community Perceptions of Change in the NOPD

The next set of items on the community survey asked individuals for their perceptions of
change in the NOPD. Once again, responses to these items were placed on a scale from
1 (Strongly Disagree) to 4 (Strongly Agree). Sentiments were slightly above the mean
regarding improvements in policing (M = 2.66), becoming a better police department
(M = 2.65), negative publicity making NOPD’s job more difficult (M = 2.63), and cellphone
recording making NOPD officers more apprehensive to use force (M = 2.69). Respondents
also expressed relatively neutral attitudes on if neighbors have more confidence in police
(M = 2.48), community members are more willing to resist NOPD officers (M = 2.53), fewer
NOPD officers are present in the community (M = 2.57), increases in the use of force
(M = 2.55), and the likelihood of NOPD using excessive force (M = 2.44).




                                         Office of the Consent Decree Monitor
                     Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 60 of 109
Page 60 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 6. Community perceptions of change in the NOPD
                                                Strongly                            Strongly
                                                            Disagree      Agree
                                                Disagree                             Agree
                                                 N (%)       N (%)        N (%)      N (%)
13. There have been improvements in policing
     in New Orleans over the past two years.     39 (6.1)  179 (28.1) 361 (56.8)     44 (6.9)
     (M = 2.66)
26. In the past two years, the NOPD has become
                                                 54 (8.5)  155 (24.4) 358 (56.3)     49 (7.7)
     a better police department. (M = 2.65)
40. When compared to 2 years ago, my
     neighbors have more confidence in the       86 (13.5) 184 (28.9) 280 (44.0)     45 (7.1)
     NOPD. (M = 2.48)
45. Over the past 2 years, community members
     have become more willing to resist NOPD     33 (5.2)  264 (41.5) 265 (41.7)     44 (6.9)
     officers. (M = 2.53)
46a. I have noticed fewer NOPD officers in my
     community over the past two years.          64 (10.1) 206 (32.4) 267 (42.0)     72 (11.3)
     (M = 2.57)
46. Negative publicity surrounding policing
     lately has made NOPD officers’ jobs more    48 (7.6)  206 (32.4) 303 (47.6)     68 (10.7)
     difficult. (M = 2.63)
47. Audio and video recordings of NOPD have
                                                 89 (14.0) 269 (42.3) 221 (34.8)     44 (6.9)
     made their jobs more difficult. (M = 2.35)
48. Cell phone or video recording of NOPD
     officers has caused officers to be more     34 (5.4)  209 (32.9) 291 (45.8)     86 (13.5)
     apprehensive to use force. (M = 2.69)
49. NOPD police use of force has increased in
                                                 34 (5.4)  263 (41.4) 260 (40.9)     56 (8.8)
     recent years. (M = 2.55)
50. Compared to two years ago, today NOPD
     are less likely to use excessive force.     78 (12.3) 222 (34.9) 278 (43.7)     34 (5.4)
     (M = 2.44)
Percentages do not sum to 100 because nonresponse was treated as missing. The mean score is in
parentheses next to each item.

Table 7 shows average ratings vary based upon the context for which the respondent may
have interacted with an NOPD officer:




                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 61 of 109
Page 61 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 7. Mean Ratings by Contact
                                                                                               Positive   Negative
                                                                           No Contact
                                                                                               Contact    Contact
13.   There have been improvements in policing in New
                                                                                 2.72              2.68     2.45
     Orleans over the past two years.
26. In the past two years, the NOPD has become a better
                                                                                 2.71              2.66     2.47
     police department.
40. When compared to 2 years ago, my neighbors have more
                                                                                 2.54              2.44     2.33
     confidence in the NOPD.
45. Over the past 2 years, community members have become
                                                                                 2.55              2.44     2.50
     more willing to resist NOPD officers.
46a. I have noticed fewer NOPD officers in my community
                                                                                 2.57              2.47     2.64
     over the past two years.
46. Negative publicity surrounding policing lately has made
                                                                                 2.63              2.68     2.57
     NOPD officers’ jobs more difficult.
47. Audio and video recordings of NOPD have made their
                                                                                 2.38              2.18     2.39
     jobs more difficult.
48. Cell phone or video recording of NOPD officers has
                                                                                 2.70              2.70     2.65
     caused officers to be more apprehensive to use force.
49. NOPD police use of force has increased in recent years.                      2.58              2.36     2.58
50. Compared to two years ago, today NOPD are less likely
                                                                                 2.45              2.44     2.40
     to use excessive force.

               6.         Community Perceptions of NOPD Procedural Justice and
                          Trustworthiness

The President’s Task Force on 21st Century Policing emphasized the need for police
departments to improve relationships with the community by building legitimacy through
the use of procedurally fair policing. Table 8 presents the findings from a number of items
that asked community members about their perceptions of NOPD procedural justice and
trustworthiness. Overall, perceptions of NOPD’s fairness and trustworthiness were
positive. A majority of respondents agreed or strongly agreed that NOPD officers are
honest (61.6%), have more integrity than other officers (55.1%), are fair (63.9%), are
professional (67.8%), and follow procedures (65.7%). Similarly, a majority of respondents
also agreed or strongly agreed that they expected NOPD officers to treat them fairly
(77.9%) and that NOPD officers treat victims of crime well (59.6%). There was a slightly
higher mean on items regarding trust in the NOPD (M = 2.57), that the NOPD tries to be fair
(M = 2.70), and confidence in the NOPD (M = 2.58). Importantly, the most positive
responses were seen for the item “I respect the NOPD” with large majority of respondents
agreeing or strongly agreeing (81.3%), indicating a considerable amount of respect for the
NOPD among community members.

                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 62 of 109
Page 62 of 109
November 11, 2019
www.consentdecreemonitor.com




However, when considering if NOPD officers are racist or biased against minorities
(50.5%), that you should accept NOPD decisions because it is the proper thing to do
(51.7%), and that the NOPD provides the same quality of service to all community
members (56.1%), respondents were relatively split on whether they generally agreed or
disagreed with these statements.

Table 8. Citizens’ perceptions of NOPD procedural justice and trustworthiness
                                                  Strongly                                                 Strongly
                                                              Disagree      Agree
                                                  Disagree                                                  Agree
                                                   N (%)        N (%)       N (%)                           N (%)
14. Police officers in New Orleans are honest.
                                                  43 (6.8)    194 (30.5)   360 (56.6)                       32 (5.0)
    (M = 2.61)
15. Compared to other places, NOPD officers
                                                  43 (6.8)    228 (35.9)   319 (50.2)                       31 (4.9)
    have more integrity. (M = 2.54)
16. Police officers in New Orleans are fair.
                                                  42 (6.6)    183 (28.8)   377 (59.3)                       29 (4.6)
    (M = 2.62)
17. Police officers in New Orleans are
                                                  44 (6.9)    155 (24.4)   396 (62.3)                       35 (5.5)
    professional. (M = 2.67)
18. While conducting their duties, officers
                                                  46 (7.2)    160 (25.2)   386 (60.7)                       32 (5.0)
    follow NOPD procedures. (M = 2.65)
20. Police officers in New Orleans are not racist
                                                  68 (10.7)   253 (39.8)   260 (40.9)                       38 (6.0)
    or biased against minorities. (M = 2.43)
21. I expect the New Orleans police officers will
                                                  32 (5.0)    102 (16.0)   396 (62.3)                       99 (15.6)
    treat me fairly. (M = 2.89)
22. New Orleans police officers treat victims of
                                                  38 (6.0)    202 (31.8)   343 (53.9)                       36 (5.7)
    crime well. (M = 2.61)
30. I trust the NOPD. (M = 2.57)                           84 (13.2)        160 (25.2)        327 (51.4)    56 (8.8)
32. I respect the NOPD. (M = 3.00)                         28 (4.4)           84 (13.2)       377 (59.3)   140 (22.0)
33. The NOPD tries to be fair when policing the
                                                           43 (6.8)         153 (24.1)        381 (59.9)    49 (7.7)
    community. (M = 2.70)
41. The NOPD police act in ways that are
    consistent with my own moral values.                   69 (10.9)        207 (32.6)        292 (45.9)    46 (7.2)
    (M = 2.51)
42. You should accept NOPD police decisions
    because that is the proper thing to do.                98 (15.4)        231 (36.3)        248 (39.0)    44 (6.9)
    (M = 2.38)




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 63 of 109
Page 63 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 8. Citizens’ perceptions of NOPD procedural justice and trustworthiness
                                                Strongly                              Strongly
                                                              Disagree      Agree
                                                Disagree                               Agree
                                                 N (%)          N (%)       N (%)      N (%)
43. The NOPD police provide the same quality
    of service to all community members.        96 (15.1)     261 (41.0)   227 (35.7)  37 (5.8)
    (M = 2.33)
44. I have confidence in the New Orleans Police
                                                70 (11.0)     169 (26.6)   340 (53.5)  47 (7.4)
    Department. (M = 2.58)
Percentages do not sum to 100 because nonresponse was treated as missing. The mean score is in
parentheses next to each item.

                7.         Willingness to Cooperate with the NOPD

Table 9 presents willingness to cooperate with the NOPD. Overall, ratings were positive
across these items, with a majority of respondents indicating that they agreed or strongly
agreed that they would report dangerous or suspicious activity (77.2%), that they would
call the NOPD if they witnessed a crime (78.9%), and that they would help the NOPD if
asked (66.4%). Thus, the large majority of respondents would cooperate with the police
when necessary.

Table 9. Mean Ratings of Cooperation by Contact
                                                                                              Positive     Negative
                                                                            No Contact
                                                                                              Contact      Contact
36. I would report a dangerous or suspicious activity to the
                                                                                 3.02              3.16       2.84
    NOPD.
37. I would call the NOPD if I witnessed a crime.                                3.01              3.20       2.86
39. If asked, I would help the NOPD find someone suspected
                                                                                 2.84              3.05       2.62
    of committing a crime.


For individuals indicating that they disagreed or strongly disagreed that they would call the
police if they witnessed a crime, the survey asked why the respondent would not cooperate
with the authorities (see Table 10). The most common reason for not calling the police was
that individuals did not want to get involved (56.4%), however, a notable report of
respondents also indicated that they would not call the NOPD because they did not trust
them (17.3%).




                                         Office of the Consent Decree Monitor
                     Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 64 of 109
Page 64 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 10. Reasons for not calling NOPD
                                                                                     N          %
I do not trust the NOPD.                                                                23       17.3
I do not want to be seen cooperating with NOPD.                                          8        6.0
I would fear consequences from the NOPD.                                                12        9.0
I simply wouldn’t want to get involved.                                                 75       56.4
I would cooperate anonymously, for example, through Crime Stoppers.                     13        9.8
Note: Percentages reflect the percentage of respondents that indicated they would not call the NOPD if
they witnessed or became aware of a crime.

Table 9 further breaks down the responses to willingness to cooperate by the type of
contact individuals had with the police over the past two years. Remember that some of
the reasons for being placed in the positive contact category involved individuals
voluntarily contacting NOPD officers – a type of behavior that is being asked about with
these items. Thus, those individuals who had positive contact with the police had the
highest ratings across all three items.

Also, unsurprisingly, individuals who were stopped or questioned and previously
experienced negative contact with NOPD had the lowest ratings across Table 11 items.

               8.         Citizens’ Perceptions of NOPD Treatment of Minorities

Table 11 examines perceptions of NOPD treatment of minorities and other groups. Many
respondents indicated they had no specific opinion of the treatment of certain groups. For
example, 61.8% of respondents indicated no opinion to an item regarding confidence in the
NOPD by the LGBTQ community. Overall, responses to these items were relatively
negative. The means for fair treatment included: the Black community (M = 2.33), Latino
community (M = 2.38), Vietnamese community (M = 2.70) and LGBTQ community
(M = 2.57). However, respondents agreed that NOPD officers engage in racial profiling
(M = 2.86) and that members of the Latino community don’t report crime for fear of
deportation (M = 3.13). Additionally, respondents believed that members of the Black
community expect to be harassed (M = 3.11) and do not believe the NOPD is credible
(M = 2.96). Other items regarding treatment of the homeless and confidence in the NOPD
by members of LGBTQ community had relatively neutral responses (M = 2.45 and M = 2.58,
respectively).




                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 65 of 109
Page 65 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 11. Citizens’ perceptions of how NOPD officers treat minorities and other groups 15
                                                  Strongly                           Strongly    No
                                                             Disagree      Agree
                                                 Disagree                             Agree    Opinion
                                                   N (%)       N (%)       N (%)      N (%)     N (%)
51. New Orleans police officers treat members of     119        166          194          51     106
the Black community fairly. (M = 2.33)              (18.7)     (26.1)       (30.5)       (8.0)  (16.7)
52. New Orleans police officers treat members of      60        117          133          27     299
the Latino community fairly. (M = 2.38)              (9.4)     (18.4)       (20.9)       (4.3)  (47.0)
53. New Orleans police officers treat members of      27          76         135          45     353
the Vietnamese community fairly. (M = 2.70)          (4.3)     (12.0)       (21.2)       (7.1)  (55.5)
54. New Orleans police officers treat members of
                                                      39          76         134          33     354
the Lesbian, Gay, Bisexual, Transgender and
                                                     (6.1)     (12.0)       (21.1)       (5.2)  (55.7)
Queer (LGBTQ) community fairly. (M = 2.57)
55. New Orleans police officers engage in racial      36          97         245        102      156
profiling. (M = 2.86)                                (5.7)     (15.3)       (38.5)     (16.0)   (24.5)
56. The NOPD has officers capable of
                                                      17          54         205          28     332
communicating with Spanish-speaking victims.
                                                     (2.7)       (8.5)      (32.2)       (4.4)  (52.2)
(M = 2.80)
57. Members of the New Orleans Latino
                                                      11          40         176        104      305
community don’t report crimes to NOPD due to
                                                     (1.7)       (6.3)      (27.7)     (16.4)   (48.0)
fear of deportation. (M = 3.13)
58. Members of the Black community expect to          20          80         220        175      141
be harassed by the NOPD. (M = 3.11)                  (3.1)     (12.6)       (34.6)     (27.5)   (22.2)
59. Members of the Black community do not             18          96         245        115      162
believe the NOPD is credible. (M = 2.96)             (2.8)     (15.1)       (38.5)     (18.1)   (25.5)
60. Body worn cameras reduce the likelihood of
                                                      53        124          266          93     100
improper use of force towards minorities by
                                                     (8.3)     (19.5)       (41.8)     (14.6)   (15.7)
NOPD. (M = 2.74)
61. Members of the Lesbian, Gay, Bisexual,
                                                      34          87         100          22     393
Transgender and Queer (LGBTQ) community do
                                                     (5.4)     (13.7)       (15.7)       (3.5)  (61.8)
not have confidence in the NOPD. (M = 2.45)
62. During encounters with the NOPD, police           42        133          160          53     248
treat the homeless poorly. (M = 2.58)                (6.6)     (20.9)       (25.2)       (8.3)  (39.0)
Percentages do not sum to 100 because nonresponse was treated as missing. The mean score is in
parentheses next to each item. To compute mean scores, no opinion is treated as missing.


15      2018 Community sample demographics: White: 34.4% Black: 59.9% Asian: 1.3%
        Latino: 0.8% Other: 2.8% Male: 53.5% Female: 46.1% Member of LBGTQ
        Community: 5.5%.


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 66 of 109
Page 66 of 109
November 11, 2019
www.consentdecreemonitor.com




              9.         Citizens’ Views of the NOPD and Immigration

The final section of the survey asked survey respondents for their view of the NOPD and
immigration (Table 12). Once again, a specific “No Opinion” option was given for these
items. Responses to this section were largely neutral with the statistical means for each of
the items around the mid-point of the scale.

Table 12. Citizens’ views of the NOPD and immigration
                                                 Strongly                                           Strongly       No
                                                          Disagree    Agree
                                                 Disagree                                            Agree       Opinion
                                                  N (%)    N (%)      N (%)                          N (%)        N (%)
63. NOPD officers ask for immigration                27       80         87                             22         420
identification papers. (M = 2.48)                   (4.3)   (12.6)     (13.7)                          (3.5)      (66.0)
64. New Orleans police officers question
                                                     21       53        107                               23       432
Latinos about their immigration status.
                                                    (3.3)    (8.3)     (16.8)                            (3.6)    (67.9)
(M = 2.65)
65. New Orleans police officers refer Latinos to
                                                     31       51         92                               22       440
the     U.S.     Immigration     and   Customs
                                                    (4.9)    (8.0)     (14.5)                            (3.5)    (69.2)
Enforcement. (M = 2.54)
Percentages do not sum to 100 because nonresponse was treated as missing. The                       mean score is in
parentheses next to each item.




                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 67 of 109
Page 67 of 109
November 11, 2019
www.consentdecreemonitor.com




      B.     OFFICER SURVEY (2018)

In the Fall of 2018 (October 24 – November 16), the Monitoring Team conducted its third
biennial survey of NOPD officers. The survey asked about their perceptions of the NOPD,
police-community relations, and various NOPD programs. 440 surveys were distributed
and 402 surveys were returned for a response rate of 91.3%. The major findings of the
survey are summarized below:

      •      Officers had very positive perceptions of their working environment.

      •      Officers most commonly indicated that they joined the NOPD to help the
             community become a safer place and to help people.

      •      Officers rated their managers and supervisors positively, including the
             Superintendent of Police.

      •      Officers were less positive about personnel and management systems such as
             the investigation of civilian complaints and investigations by the Public
             Integrity Bureau.

      •      Officers had positive perceptions of relations between the NOPD and the
             community, indicating that this has remained stable from two years ago.

      •      Officers indicated obtaining statements from witnesses, dealing with street
             crime, the legality/constitutionality of stops and searches, and patrolling the
             streets as the most important activities they are asked to do.

      •      Officers indicated conducting foot patrol, issuing traffic tickets, and dealing
             with noisy parties as the least important activities they are asked to do.

      •      Officers receiving EPIC peer intervention training had positive perceptions of
             the program indicating that it was helpful, useful, and gave them confidence
             to conduct a peer intervention.

      •      Officers receiving EPIC peer intervention training were more likely to
             indicate that they had taken action to intervene when a peer officer was
             engaging in problematic behavior.




                                   Office of the Consent Decree Monitor
               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 68 of 109
Page 68 of 109
November 11, 2019
www.consentdecreemonitor.com




              1.         Officer Survey Methodology

Between October 24 and November 16, 2018, the Monitoring Team distributed surveys to
440 New Orleans Police Department (NOPD) officers. The NOPD Compliance Bureau
administered the survey to NOPD division leaders who managed the distribution of the
survey. Each survey was provided to the officer in a sealable envelope to protect the
anonymity of any respondent. Officers were informed that completion of the survey was
voluntary and anonymous. During the police officer surveying period, the Monitoring
Team retrieved all distributed and collected surveys from NOPD on a scheduled basis.

              2.         Demographic Characteristics

As of April 2019, the NOPD has 77% male and 23% female active officers. Forty percent of
NOPD officers are white, 54% are black, 4% are Latino, and 2% noted Other. Considering
rank of NOPD officers overall, 68% are officers, 9% are detectives, 17% are sergeants, 5%
are lieutenants or captains and 2% are commanders. The mean age of NOPD sworn
personnel is 42 and the mean years of experience is 15. The demographics of the
responding NOPD officers are presented in Table 1. Four hundred and two (402) officers
participated in the survey; a response rate of 91.3%. About half of the respondents
indicated that they were patrol officers (50.3%). While some officers did not complete
demographic prompts, a large number of respondents indicated that they were male
(54.7%). For race, similar proportions of respondents indicated that they were white
(24.4%) or black (27.6%). Approximately 42% of respondents reside in the City of New
Orleans. The average age of respondents ~41.2 years old or less, and the average years of
experience with NOPD was 12.8 years.

Table 1. Demographics
                                                              N                                          %
Gender
  Male                                                        149                                        53.0
  Female                                                       58                                        20.6

Race
  White                                                        66                                        23.5
  Black                                                       100                                        35.6
  Latino/Hispanic                                               6                                         2.1
  Other                                                        21                                         0.7




                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 69 of 109
Page 69 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 1. Demographics
                                                               N                                          %
New Orleans Resident
  Yes                                                          142                                        50.5
  No                                                            92                                        32.7

Rank
  Police Officer                                               140                                        49.8
  Detective                                                     28                                        10.0
  Sergeant                                                      44                                        15.7
  Lieutenant/Captain                                            14                                         5.0
  Commander/Other                                                1                                         0.4

Age                                          Mean=41.2 years old

Years of Experience                   Mean=12.8 years
Note: Percentages do not sum to 100 because nonresponse was treated as missing.

               3.         Your Working Environment

Table 2 presents respondents’ evaluations of their working environment at the NOPD.
Respondents were provided with a number of statements for which they were asked to
indicate their level of agreement from 1 (Strongly Disagree) to 4 (Strongly Agree). The
table presents two forms of information. The first is the M, or the mean item score, found
in the left most column following the statement. This measure provides an overall look at
the level of agreement (Strongly Disagree to Strongly Agree) across all responding officers.
The second information provided in the table is the distribution of responses, found in the
four right-side columns, as an N population and percentage of overall responses.

Officers reported positive perceptions of their working environment on the first five items.
For example, “Civilians in my district treat me with respect,” “In my district, my fellow
officers treat me with respect,” “In my district, my supervisors treat me with respect,” “My
district/division provides a quality work environment,” and “I receive training from NOPD
that helps me do my job effectively” all reported means clustered around the score for
“Agree” or better (3.0 or higher). For these items, the large number of respondents
responded with “Agree” or “Strongly Agree.” Other items, such as Item 6, “I receive
equipment from NOPD that helps me do my job effectively,” were relatively more neutral in
the Mean or overall N. When considering the quality of relationships within NOPD among
ethnic and racial groups, a majority (84.1%) of officers indicated these relationships were
either Good or Very Good.


                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 70 of 109
Page 70 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 2. Responses to Section I: “Your Working Environment”
                                             Strongly                                                   Strongly
                                                        Disagree                              Agree
                                             Disagree                                                    Agree
                                              N (%)      N (%)                                N (%)      N (%)
1. Civilians in my district treat me with
                                             12 (3.0)  59 (14.7)                           226 (56.2)   71 (17.7)
   respect. (M = 2.97)

2. In my district, my fellow officers treat
                                                         3 (0.8)           5 (1.2)         166 (41.3)   194 (48.3)
   me with respect. (M = 3.50)

3. In my district, my supervisors treat me
                                                         4 (1.0)          25 (6.2)         154 (38.3)   186 (46.3)
   with respect. (M = 3.41)

4. My district/division provides a quality
                                                        13 (3.2)          50 (12.4)        187 (46.5)   124 (30.9)
   work environment. (M = 3.13)

5. I receive training from NOPD that helps
                                                        16 (4.0)          54 (13.4)        222 (55.2)   88 (21.9)
   me do my job effectively. (M = 3.01)

6. I receive equipment from NOPD that
   helps me do my job effectively.                      58 (14.4)        109 (27.1)        155 (38.6)   52 (12.9)
   (M = 2.54)

                                                        Very Bad             Bad              Good      Very Good

8. Overall, within the NOPD, how would
     you describe the quality of relationships
                                               7 (1.7)    34 (8.5)     250 (62.2)    88 (21.9)
     among differing racial and ethnic
     groups? (M = 3.11)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item.


Officers were also asked to select reasons why they joined the NOPD from a number of
listed options (see Table 3). Most commonly, officers indicated they joined the community
because they wanted to help the community “become a safer place” and wanted to “help
people” (each 69.4% of respondents). About half of respondents also indicated they joined
the NOPD to “fight crime” (50.0%). Other respondents indicated they joined the NOPD
because it was “exciting” (39.1%), provided “valuable career opportunities” (40.6%) or
“job security” (39.6%). A third of officers noted joining NOPD because it was a good paying


                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 71 of 109
Page 71 of 109
November 11, 2019
www.consentdecreemonitor.com




job (31.3%). Smaller numbers joined because they wanted to work details, family tradition
or reason not listed.


Table 3. Reasons to Join the NOPD
                                                                                                          N      %
It is a good paying job.                                                                               126    31.3

It is exciting.                                                                                        157    39.1

I want to help the community become a safer place.                                                     279    69.4

I want to fight crime.                                                                                 201    50.0

It provides valuable career opportunities.                                                             163    40.6

It provides job security.                                                                              159    39.6

I want to help people.                                                                                 279    69.4

I want to work details.                                                                                37     9.2

It is a tradition in my family.                                                                        34     8.5

Other                                                                      16        4.0
Note: Percentages represent the percentage of all survey respondents (281) that indicated they
joined the NOPD for a particular reason.

                  4.         Managers and Supervisors

The second section of the survey asked officers for perceptions of their NOPD managers
and supervisors. Nearly every item yielded largely positive perceptions of managers and
supervisors, with means above 3.0 (or a score of “Agree”). The majority of officers agreed
or strongly agreed that officers in their district treat other officers the same regardless of
gender (80.6%), race/ethnicity (75.2%), or sexual orientation (83.1%). Table 4 displays
that a large majority of officers agreed or strongly agreed that supervisors in their district
treat officers the same regardless of gender (77.6%), race/ethnicity (75.2%), or sexual
orientation (81.1%). With respect to their immediate supervisor, most officers agreed or
strongly agreed that they received regular feedback (80.8%) and consistently worked with
the same supervisor (85.4%). In considering their district/division commander, a majority
of officers agreed or strongly agreed that the commander is open to new ideas (74.4%),

                                           Office of the Consent Decree Monitor
                       Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 72 of 109
Page 72 of 109
November 11, 2019
www.consentdecreemonitor.com




tries to improve NOPD relations with the community (81.8%), and is a good leader
(78.8%). Nearly three quarters of the officers Agreed or Strongly Agreed that the then-
current Superintendent of Police (Michael Harrison) was leading the NOPD in the right
direction (73.6%).

Table 4. Responses to Section II: Managers and Supervisors
                                             Strongly                                                    Strongly
                                                         Disagree                              Agree
                                             Disagree                                                     Agree
                                              N (%)        N (%)                               N (%)      N (%)
9. Officers in my district treat other
   officers of differing genders the same.   11 (2.7)    30 (7.5)                           194 (48.3)   130 (32.3)
   (M = 3.21)

10. Supervisors in my district treat officers
                                                         16 (4.0)          38 (9.5)         183 (45.5)   129 (32.1)
    of differing genders the same. (M = 3.16)

11. Within NOPD officers treat other officers
    of differing race/ethnicity the same.                11 (2.7)          56 (13.9)        194 (48.3)   108 (26.9)
    (M = 3.08)

12. Within NOPD supervisors treat officers
    of differing race/ethnicity the same.                11 (2.7)          56 (13.9)        194 (48.3)   108 (26.9)
    (M = 3.08)

13. Officers in my district treat officers of
    differing sexual orientations the same.               9 (2.2)          21 (5.2)         205 (51.0)   129 (32.1)
    (M = 3.25)

14. Supervisors in my district treat officers
    of differing sexual orientation the same.             8 (2.0)          27 (6.7)         186 (46.3)   140 (34.8)
    (M = 3.27)

15. My immediate supervisor gives me
    regular feedback on the quality of my                11 (2.7)          39 (9.7)         179 (44.5)   146 (36.3)
    work. (M = 3.23)

16. I consistently work with the same
                                                          6 (1.5)          29 (7.2)         190 (47.3)   153 (38.1)
    supervisor. (M = 3.29)

17. My district/division commander is open
    to new ideas and ways of thinking.                   13 (3.2)          45 (11.2)        149 (37.1)   150 (37.3)
    (M = 3.22)

                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 73 of 109
Page 73 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 4. Responses to Section II: Managers and Supervisors
                                             Strongly                                                     Strongly
                                                         Disagree                               Agree
                                             Disagree                                                      Agree
                                              N (%)        N (%)                                N (%)      N (%)

18. My district/division commander is
    trying to improve NOPD relations with                  8 (2.0)          20 (5.0)         162 (40.3)   167 (41.5)
    the community. (M = 3.37)

19. My district/division commander is a
                                                           9 (2.2)          29 (7.2)         144 (35.8)   173 (43.0)
    good leader. (M = 3.35)

20. The current Superintendent of Police is
     leading us in the right direction.       16 (4.0)    48 (11.9)    179 (44.5) 117 (29.1)
     (M = 3.10)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item.

              5.         Personnel and Management Systems

In the third section of the survey, officers indicated their level of agreement to a series of
items regarding NOPD personnel and management systems on the same four-point scale
(Strongly Disagree to Strongly Agree; see Table 5). Perceptions of NOPD training during
the academy were relatively neutral (M = 2.59), though the most common response
category was “Agree” (40.1%). Perceptions of field training were slightly more positive
(M = 2.76). A majority of officers agreed or strongly agreed that the performance
evaluation system is fair (61.5%).

Officers were neutral on whether the civilian complaint system makes the NOPD more
accountable with a relatively similar proportion of officers indicating they agreed or
strongly agreed (48.6%) as disagreed or strongly disagreed (42.1%). The last three
questions in the section asked for officer’s perceptions of civilian complaints. A majority of
respondents disagreed or strongly disagreed that the investigation of civilian complaints is
fair (57.9%). A majority of officers (71.9%) agreed with the statement that most civilian
complaints against officers are frivolous (M = 3.12). Officers disagreed that their career has
been negatively affected by civilian complaints (M = 2.12). Similarly, a majority of officers
disagreed or strongly disagreed that investigations by PIB are fair (53.5%). A large
majority of officers agreed or strongly agreed that they understood what behavior would
result in disciplinary action (85.3%). Additionally, a majority of officers agreed or strongly
agreed that commanders would discipline them fairly if needed (81.6%). However, a

                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 74 of 109
Page 74 of 109
November 11, 2019
www.consentdecreemonitor.com




majority of officers indicated that they were afraid they would be punished for making an
honest mistake (68.5%).

      Table 5. Responses to Section III: Personnel and Management Systems
                                               Strongly                                                  Strongly
                                                          Disagree     Agree
                                               Disagree                                                   Agree
                                                N (%)      N (%)       N (%)                              N (%)
21a. Today, NOPD trains newly hired
                                               34 (8.5)  123 (30.6) 161 (40.1)                           42 (10.5)
officers well during Academy. (M = 2.59)

21b. Today, NOPD trains newly hired
                                                         20 (5.0)          94 (23.4)        198 (49.3)   49 (12.2)
officers well during field training. (M = 2.76)

22. The performance evaluation system is
                                                         33 (8.2)          82 (20.4)        204 (50.8)   43 (10.7)
fair. (M = 2.71)

23. The investigation of civilian complaints
                                                         91 (22.6)        142 (35.3)         96 (23.9)    29 (7.2)
is fair. (M = 2.18)

24. The investigations that are conducted by
NOPD’s Public Integrity Bureau (PIB) are                 90 (22.4)        125 (31.1)        121 (30.1)    24 (6.0)
fair. (M = 2.22)

25. If disciplined, my commander would
                                                         11 (2.7)          22 (5.5)         209 (52.0)   119 (29.6)
discipline me in a way that is fair. (M = 3.21)

26. As an officer, I understand what types of
behavior will result in disciplinary action.              6 (1.5)          20 (5.0)         191 (47.5)   152 (37.8)
(M = 3.33)

27. I am afraid I will be punished for making
                                                         22 (5.5)          73 (18.2)        128 (31.9)   147 (36.6)
an honest mistake. (M = 3.08)

28. Most civilian complaints against officers
                                                          9 (2.2)          64 (15.9)        162 (40.3)   127 (31.6)
are frivolous. (M = 3.12)




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 75 of 109
Page 75 of 109
November 11, 2019
www.consentdecreemonitor.com




      Table 5. Responses to Section III: Personnel and Management Systems
                                               Strongly                                                  Strongly
                                                          Disagree     Agree
                                               Disagree                                                   Agree
                                                N (%)      N (%)       N (%)                              N (%)
29. My career has been affected negatively
                                              92 (22.9)  167 (41.5)  70 (17.4)                           33 (8.2)
by civilian complaints. (M = 2.12)

30. The civilian complaint system makes the
NOPD more accountable to the public. 53 (13.2)           116 (28.9) 161 (40.1)        34 (8.5)
(M = 2.48)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item

              6.         Community Policing and Police/Community Relations

The fourth section of the survey considered officers’ perceptions of community policing
and police-community relations in New Orleans, presented in Table 6. A majority of
officers agreed or strongly agreed that NOPD is a better organization than two years ago
(65.9%). An even larger majority of officers felt that the NOPD brings offenders to justice
while respecting their rights (86.3%). Additionally, a majority of officers felt that residents
in their district trust the NOPD (68.2%) and that if they lived in their district that they
would be satisfied with the police services provided (62.2%).

Overall, officers agreed that community residents respect police officers in their district
(M = 2.85) and that the NOPD receives more support from the community than two years
ago (M = 2.83). An overwhelming majority of officers agreed or strongly agreed (85.6%)
that their interactions influence the way the community perceives NOPD. Generally,
officers agreed that law enforcement strategies in their district positively impacted
community relations (M = 3.12). Similarly, officers agreed that youth programs improve
community relations (M = 2.93) and reduce crime (M = 2.96).

Officers also rated the overall quality of NOPD services, and relationships between racial
and ethnic groups within the New Orleans community. Figure 1 presents officers
perceptions of NOPD officers’ treatment of individuals on the basis of race or ethnicity.
Most commonly, officers believed NOPD officers “Always” treated individuals the same
regardless of race or ethnicity. Overall, officers felt that the NOPD provided services that
were good (M = 3.12). Additionally, officers indicated that relationships between racial and
ethnic groups in the New Orleans community were also good (M = 3.05).



                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 76 of 109
Page 76 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 6. Responses to Section IV: Community Policing and Police/Community Relations
                                            Strongly                            Strongly
                                                        Disagree     Agree
                                           Disagree                              Agree
                                             N (%)        N (%)      N (%)       N (%)
31. Community residents respect police
                                            15 (3.7)    70 (17.4)  231 (57.5)   47 (11.7)
officers in my district. (M = 2.85)

32. Generally, NOPD receives more support
from the community than two years ago.                   11 (2.7)          81 (20.2)        207 (51.5)   46 (11.4)
(M = 2.83)

33. My interactions with civilians influence
the way the community perceives NOPD.                     1 (0.3)          14 (3.5)         183 (45.5)   161 (40.1)
(M = 3.40)

34. Law enforcement strategies in my
district positively impact relations with the             7 (1.7)          33 (8.2)         218 (54.2)   90 (22.4)
community. (M = 3.12)

35. Youth programs improve relations
between the NOPD and the community                       30 (7.5)          53 (13.2)        172 (42.8)   89 (22.1)
where I work. (M = 2.93)

36. Youth programs help reduce crime.
                                                         33 (8.2)          55 (13.7)        144 (35.8)   107 (26.6)
(M = 2.96)

38. Today, the NOPD is a better organization
                                                         19 (4.7)          63 (15.7)        193 (48.0)   72 (17.9)
than it was two years ago. (M = 2.92)

42. NOPD brings offenders to justice while
respecting their rights and complying with                3 (0.8)          21 (5.2)         208 (51.7)   139 (34.6)
the law. (M = 3.30)

45. Residents in my district trust the NOPD.
                                                         10 (2.5)          73 (18.2)        248 (61.7)    26 (6.5)
(M = 2.81)

46. If I lived in my district I would be
satisfied with the police services that are              37 (9.2)          74 (18.4)        204 (50.8)   46 (11.4)
provided there. (M = 2.72)




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 77 of 109
Page 77 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 6. Responses to Section IV: Community Policing and Police/Community Relations

                                                        Very Bad             Bad              Good      Very Good

37. Overall, the NOPD provides services that
                                                         7 (1.7)          22 (5.5)         259 (64.4)   80 (19.9)
are: (M = 3.12)

43. Overall, within the New Orleans
community, how would you describe the
quality of relationships among differing       5 (1.2)    43 (10.7)    239 (59.5)    72 (17.9)
racial and ethnic groups? (M = 3.05)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item.



                 Figure 1. NOPD Officers Treatment based on Race/Ethnicity




Table 7 shows officers’ rating of police-community relations where they work on a scale
from 1 (Very Negative) to 5 (Very Positive). A large proportion of respondents indicated
that they believed police-community relations were positive (59.2%). When comparing
police-community-relations over the past two years to relations today on a scale from 1
(Much Worse) to 5 (Much Better), similar proportions of officers indicated that relations
were about the same (34.8%) or better (34.1%).




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 78 of 109
Page 78 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 7. Officer Ratings of Community Relations
                                             Very                                                           Very
                                                      Negative Neither    Positive
                                             Negative                                                       Positive
                                             N (%)    N (%)    N (%)      N (%)                             N (%)
Today, relations between the NOPD police
                                                                          238                               52
and the community where I work are: 8 (2.0)           28 (7.0) 3 (0.8)
                                                                          (59.2)                            (12.9)
(M = 3.91)
                                             Much              About                                        Much
                                                      Worse               Better
                                             Worse             the Same                                     Better
Compared to two years ago, the relations
                                                               140        137                               58
between the NOPD and the community 2 (0.5)            14 (3.5)
                                                               (34.8)     (34.1)                            (14.4)
where I work are: (M = 3.67)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The
mean score is in parentheses next to the item.

               7.         Expectations about the Police Role

The fifth section of the survey asked officers for their expectations about the police role as
shown in Table 8. Officers were asked to rate how important 25 policing activities were on
a scale from 1 (Not Important) to 4 (Very Important). Items receiving the strongest
positive responses included roles such as obtaining statements from witnesses (M = 3.66),
dealing with street crime (M = 3.60), the legality/constitutionality of stops and searches
(M = 3.66), and patrolling the streets (M = 3.61). In contrast, activities receiving the most
negative responses were conducting foot patrol, issuing traffic tickets, and dealing with
noisy parties.

Table 8. Responses to Section V: Expectations about the Police Role
                                             Not          Not So                                            Very
                                                                    Important
                                          Important     Important                                         Important
How important is each activity to you?      N (%)         N (%)       N (%)                                 N (%)
47. Testifying in court (M = 3.48)          6 (1.5)      33 (8.2)   110 (27.4)                            227 (56.5)

48. Handling drunk driving offenders
                                                         4 (1.0)           23 (5.7)         161 (40.1)    190 (47.3)
(M = 3.42)

49. Obtaining statements from witnesses
                                                         1 (0.3)            3 (0.8)         121 (30.1)    253 (62.9)
(M = 3.66)

50. Making arrests (M = 3.37)                            2 (0.5)           36 (9.0)         162 (40.3)    179 (44.5)




                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 79 of 109
Page 79 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 8. Responses to Section V: Expectations about the Police Role
                                             Not          Not So                                          Very
                                                                    Important
                                          Important     Important                                       Important
How important is each activity to you?      N (%)         N (%)       N (%)                               N (%)
51. Dealing with domestic disputes
                                            4 (1.0)      44 (11.0)  147 (36.6)                          175 (43.5)
(M = 3.33)

52. Working with the community to make
                                                       3 (0.8)           12 (3.0)         123 (30.6)    240 (59.7)
neighborhoods safer (M = 3.59)

53. Responding to calls for service
                                                       2 (0.5)            6 (1.5)         136 (33.8)    233 (58.0)
(M = 3.59)

54. Talking to civilians to help identify
                                                       2 (0.5)           18 (4.5)         139 (34.6)    217 (54.0)
problems (M = 3.52)

55. Dealing with street crime (M = 3.60)               4 (1.0)            9 (2.2)         121 (30.1)    243 (60.5)

56. Completing criminal offense reports
                                                       1 (0.3)            5 (1.2)         136 (33.8)    224 (55.7)
(M = 3.59)

57. Conducting foot patrol (M = 2.84)                 23 (5.7)          105 (26.1)        144 (35.8)    94 (23.4)

58. Providing crime prevention education
                                                       4 (1.0)           37 (9.2)         169 (42.0)    156 (38.8)
to the public (M = 3.30)

59. Working with juveniles (M = 3.20)                 11 (2.7)          51 (12.7)         156 (38.8)    148 (36.8)

60. Conducting drug raids (M = 3.06)                  11 (2.7)          76 (18.9)         158 (39.3)    120 (29.9)

61. Maintaining crowd control (M = 3.34)               5 (1.2)           31 (7.7)         163 (40.6)    166 (41.3)

62. Stopping and searching suspects
                                                       6 (1.5)          60 (14.9)         169 (42.0)    128 (31.8)
(M = 3.15)

63. The legality/constitutionality of stops
                                                       3 (0.8)            4 (1.0)         104 (25.9)    250 (62.2)
and searches (M = 3.66)

64. Patrolling the streets (M = 3.61)                  1 (0.3)            2 (0.5)         137 (34.1)    225 (56.0)

65. General patrol duties (M = 3.56)                   1 (0.3)            2 (0.5)         153 (38.1)    209 (52.0)


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 80 of 109
Page 80 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 8. Responses to Section V: Expectations about the Police Role
                                             Not          Not So                                              Very
                                                                    Important
                                          Important     Important                                           Important
How important is each activity to you?      N (%)         N (%)       N (%)                                   N (%)
66. General traffic duties (M = 3.30)       2 (0.5)      42 (10.5)  167 (41.5)                              154 (38.3)

67. Controlling traffic (M = 3.17)                        4 (1.0)          58 (14.4)         177 (44.0)     127 (31.6)

68. Issuing traffic tickets (M = 2.87)                   13 (3.2)          114 (28.4)        147 (36.6)      91 (22.6)

69. Handling      neighborhood disputes
                                                       6 (1.5)            50 (12.4)         170 (42.3)      138 (34.3)
(M = 3.21)

70. Controlling crowds at public events
                                                          5 (1.2)           22 (5.5)         137 (34.1)     200 (49.8)
(M = 3.46)

71. Dealing with noisy parties (M = 2.47)  46 (11.4)   159 (39.6)    101 (25.1)     59 (14.7)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item.



                8.         The Police Department and the Public

The next section of the survey contains a number of items regarding police officers’
perceptions of the public, with responses are on a scale from 1 (Strongly Disagree) to
4 (Strongly Agree). Table 9 displays a varied response from NOPD officers. While certain
respondents agreed that people in society will harm cops if given the opportunity
(M = 2.82) and that residents do not understand the problems NOPD officers face
(M = 3.38), the majority of police respondents disagreed with the statement “I get tired of
listening to civilians complain about everything” (M = 2.10).

Table 9. Responses to Section VI: The Police Department and the Public
                                              Strongly   Disagree      Agree                                 Strongly
                                              Disagree                                                        Agree
                                               N (%)      N (%)        N (%)                                  N (%)
72. People in society will harm you as a cop, 15 (3.7)  113 (28.1) 152 (37.8)                                77 (19.2)
if you give them the opportunity. (M = 2.82)

73. Most people are honest. (M = 2.46)                      36 (9.0)         136 (33.8)        175 (43.5)     13 (3.2)



                                         Office of the Consent Decree Monitor
                     Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 81 of 109
Page 81 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 9. Responses to Section VI: The Police Department and the Public
                                              Strongly   Disagree      Agree                            Strongly
                                              Disagree                                                   Agree
                                               N (%)      N (%)        N (%)                             N (%)

74. In an emergency, most community                     31 (7.7)         123 (30.6)        173 (43.0)    12 (3.0)
members would come to the aid of a police
officer that needs assistance. (M = 2.49)

75. In general, you should be suspicious of             25 (6.2)         143 (35.6)        168 (41.8)    29 (7.2)
people. (M = 2.55)

76. The community shows a lot of respect                22 (5.5)         141 (35.1)        175 (43.5)    13 (3.2)
for the NOPD police. (M = 2.51)

77. Residents do not understand the                      4 (1.0)          24 (6.0)         168 (41.8)   173 (43.0)
problems NOPD police officers face.
(M = 3.38)

78. Many residents try to make NOPD                     13 (3.2)         192 (47.8)        118 (29.4)    28 (7.0)
officers look bad. (M = 2.46)

79. Most civilians have confidence in NOPD              15 (3.7)         117 (29.1)        204 (50.8)    13 (3.2)
police. (M = 2.62)

80. I get tired of listening to civilians               73 (18.2)        202 (50.3)         60 (14.9)    25 (6.2)
complain about everything. (M = 2.10)

81. The community doesn’t appreciate what               26 (6.5)         166 (41.3)        116 (28.9)   45 (11.2)
we at NOPD do for them. (M = 2.51)

82. NOPD officers could do a better job if              28 (7.0)         123 (30.6)        117 (29.1)   68 (16.9)
upper management did not interfere so
much. (M = 2.67)

Table 10 presents respondents who agreed that “Officers rarely get rewarded for doing a
good job” (M = 3.17), “Landing a good NOPD assignment is based on ‘who you know’”
(M = 3.09), “Hard work can result in opportunities to get ahead within NOPD” (M = 2.80),
“NOPD officers could do a better job if politicians did not interfere” (M = 3.06) and, “The
media is interested in stories about the NOPD only when an officer gets in trouble”
(M = 3.30). These data provide somewhat conflicting results. On one hand, officers report

                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 82 of 109
Page 82 of 109
November 11, 2019
www.consentdecreemonitor.com




that NOPD assignments and rewards are not based on merit (rarely rewarded for doing a
good job and based on who you know). On the other hand, 62.7% of officers agreed that
opportunities they are based on merit (hard work results in opportunities to get ahead).
Respondents indicated negative perceptions of the media. Specifically, officers disagreed
with the statement “In general, the news media treat NOPD officers fairly” (M = 2.14).

Table 10. Responses to Section VI: The Police Department and the Public (continued)
                                             Strongly                             Strongly
                                                        Disagree       Agree
                                             Disagree                               Agree
                                               N (%)      N (%)        N (%)        N (%)
83. Officers rarely get rewarded for doing a
                                              6 (1.5)   62 (15.4)   162 (40.3) 138 (34.3)
good job. (M = 3.17)

84. Landing a good NOPD assignment is
                                                           14 (3.5)          77 (19.2)        133 (33.1)   139 (34.6)
based on “who you know.” (M = 3.09)

85. If you make a mistake, NOPD will give
                                                           37 (9.2)         116 (28.9)        189 (47.0)    21 (5.2)
you a second chance. (M = 2.53)

86. Hard work can result in opportunities to
                                                           27 (6.7)          83 (20.7)        189 (47.0)   63 (15.7)
get ahead within NOPD. (M = 2.80)

87. NOPD officers could do a better job if
                                                           11 (2.7)          81 (20.2)        140 (34.8)   125 (31.1)
politicians did not interfere. (M = 3.06)

88. In general, the news media treat NOPD
                                                           89 (22.1)        160 (39.8)        85 (21.1)     28 (7.0)
officers fairly. (M = 2.14)

89. The media is interested in stories about
the NOPD only when an officer gets in          7 (1.7)    57 (14.2)    117 (29.1) 179 (44.5)
trouble. (M = 3.30)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item.

               9.         The Police Department and Ethical Policing Is Courageous (EPIC)
                          Peer Intervention Program

The final section of the survey asked respondents about their opinions of NOPD’s Ethical
Policing is Courageous (EPIC) peer intervention program. EPIC is a department-wide peer
intervention program designed to help officers prevent mistakes, prevent misconduct, and
promote officer health and wellness through peer intervention. NOPD officers were asked

                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 83 of 109
Page 83 of 109
November 11, 2019
www.consentdecreemonitor.com




to respond to questions about the NOPD EPIC training, as well as their understanding and
implementation of the principles of peer intervention throughout the officers’ policing
career.

The first question asked respondents their level of agreement with the statement, “I have
received NOPD’s ‘EPIC’ peer intervention training” on a scale from 1 (Strongly Disagree) to
4 (Strongly Agree). 337 officers indicated that they had received EPIC training, and 28
officers did not receive EPIC training. Officers were then given a series of statements on
their perceptions of the EPIC program and asked to indicate their level of agreement from
1 (Strongly Disagree) to 4 (Strongly Agree; see Table 11). In general, officer perceptions of
EPIC were positive. A large majority of respondents agreed or strongly agreed that EPIC
was useful in helping to understand peer intervention (88.5%), that EPIC had given them
confidence to intervene (81.0%), that EPIC is helpful to NOPD officers (86.4%), and that
EPIC is helpful to civilians dealing with NOPD (73.4%).

Table 11. Officer Opinions of EPIC (Received EPIC ONLY)
                                            Strongly                                                   Strongly
                                                        Disagree                          Agree
                                            Disagree                                                   Agree
                                            N (%)       N (%)                             N (%)        N (%)

99. NOPD’s EPIC training is useful in helping
police officers understand the principles of 8 (2.4)                    31 (9.2)          166 (49.3)   132 (39.2)
peer intervention. (M = 3.25)

100. My EPIC training has given me
confidence to intervene when I am
                                           12 (3.6)                     49 (14.5)         158 (46.9)   115 (34.1)
concerned about another officer’s actions.
(M = 3.13)

101. NOPD EPIC training is helpful to NOPD
                                           11 (3.3)                     35 (10.4)         160 (47.5)   131 (38.9)
officers. (M = 3.22)

102. NOPD EPIC training is helpful to
civilians dealing with NOPD officers. 19 (5.6)           66 (19.6)     139 (41.3) 108 (32.1)
(M = 3.01)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item.

Finally, Table 12 presents a comparison of responses to the statement “During my policing
career, I have taken action to prevent another officer from making a mistake, acting
unprofessionally, or engaging in misconduct.” Respondents reporting that they received

                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 84 of 109
Page 84 of 109
November 11, 2019
www.consentdecreemonitor.com




EPIC training indicated stronger agreement to this item (EPIC: M = 3.27; no EPIC: M = 2.89).
Furthermore, this difference is statistically significant (t(346) = -2.60, p < 0.01), indicating
that EPIC training is effective in giving officers the confidence and skills to intervene with
troubled peers.

Table 12. Peer Intervention Comparison
During my policing career, I have taken                 Strongly                                        Strongly
                                                                          Disagree            Agree
action to prevent another officer from                  Disagree                                         Agree
making a mistake, acting unprofessionally
                                                          N (%)             N (%)             N (%)       N (%)
or engaging in misconduct:

Received EPIC: (M = 3.27)                                8 (2.4)          28 (8.3)         154 (45.7)   131 (38.9)

Did not Receive EPIC: (M = 2.89)               2 (7.1)    5 (17.9)      14 (50.0)     6 (21.4)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score
is in parentheses next to the item.

       C.     DETAINEE SURVEY (2018)

The Monitoring Team surveyed 69 individuals recently arrested by the NOPD between
December 4-8, and 11-12, 2018. Individuals agreeing to participate were asked a number
of questions regarding their perceptions of the NOPD, NOPD officers, and the incident that
led to their detention. The findings are summarized here:

       •      Detainees were neutral when asked about their level of satisfaction with the
              NOPD, whether NOPD officers did their jobs the right way, and whether
              NOPD officers were generally respectful, polite, and listened.

       •      Detainees were not satisfied with how NOPD officers generally treated them
              and did not generally have trust or have confidence in NOPD officers.

       •      While detainees were neutral in their perceptions of NOPD’s professionalism,
              community relations, and respectfulness, they leaned positive in their
              perceptions of how the NOPD has changed over the past two years.

       •      For detainees, a larger proportion report agreement with the statement that
              NOPD use of force has increased in recent years and that NOPD officers may
              routinely use excessive force.




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 85 of 109
Page 85 of 109
November 11, 2019
www.consentdecreemonitor.com




        •      Detainees did not believe the NOPD treated the Black community fairly and
               believed that the NOPD engaged in racial profiling, but had neutral
               perceptions of NOPD’s treatment of the Latino community, the Vietnamese
               community, and the LGBTQ community.

        •      Detainees indicated that the NOPD officer explained the stop, allowed them
               to communicate, and did his or her job during the interaction that led to their
               current detention.

        •      Detainees indicated that the NOPD officer explained the reason for arrest,
               treated them fairly, and informed them of their rights during the interaction
               that led to their current detention.

In sum, when asked about the most recent interaction that led to their current detention,
respondents’ perceptions were relatively positive.

               1.         Detainee Survey Methodology

Data for this report come from a population of 69 individuals detained by the NOPD and
transported to the Orleans Parish Sheriff’s Office Jail. Interviewers were on site 6:00PM-
12: 30AM on Tuesday, December 4th through Thursday, December 6th, 2018, and Tuesday,
December 11th and Wednesday, December 12th, 2018. Detainees were asked to speak with
the OCDM survey team in the holding area of the Orleans Parish Sheriff’s Office (OPSO) Jail.
When a NOPD officer would bring an arrestee to the jail, he or she was approached by a
trained interviewer and asked to participate in a survey about the NOPD and his or her
arrest. The selection criteria for participating in the survey were (i) being arrested by an
NOPD officer, 16 (ii) presence in the holding area during data collection (Tuesday-Thursday,
6PM to ~12:30AM), and (iii) English-speaking. OPSO staff assisted the Monitoring Team
with access to the detained individuals located in OPP. During the 2018 jail survey, no
translated interviews were requested by OPSO staff assisting with access, or the
interviewing of respondents.

The interviews were conducted in private cells within the holding area. An interviewer
explained the reason and goals of the interview, confidentiality, and that participation was
voluntary. Two interviewers, trained to engage the respondent and record answers on a
paper form, conducted the interview. Each interview was observed or supervised by a

16      Subjects brought in by state patrol or another parish, for example, were ineligible.


                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 86 of 109
Page 86 of 109
November 11, 2019
www.consentdecreemonitor.com




member of the Monitoring Team. The style of the interviews was a standardized,
structured script instrument. The interviewers were female, white and black community
members, aged 31-51, experienced in qualitative data collection. The interviews were
conducted in English (no translation requested) and lasted between 10 and 25
minutes. Individuals agreeing to participate were asked about their perceptions of the
NOPD, NOPD officers, and the incident that led to their detention.

               2.         Demographic Characteristics

As can be seen in Table 1, detained respondents were predominately male (73.9%), black
(59.4%), and a resident of New Orleans (71.0 %). Figure 1 shows a breakdown of the
demographic distribution. The sample was also relatively young with an average age of
25.8 years old. Five participants (7.3%) identified as a member of the LGBTQ community.
Individuals were asked how many times they had been arrested or stopped in the past six
months or two years (see Appendix A). Many individuals in this sample reported repeated
contact with the NOPD.

Table 1. Respondent Demographic Characteristics

                                                         N                                  %


Gender
  Male                                                                      51                            73.9
  Female                                                                    16                            23.2

Race
  White                                                                     17                            24.6
  Black                                                                     41                            59.4
  Latino/Hispanic                                                            2                             2.9
  Other                                                                      7                            10.1

New Orleans Resident                                                  49                                  71.0
  How long?                                              Mean = 25.8 years

Identify as LGBTQ                                                            5                             7.3

Note: Percentages do not sum to 100 because nonresponse was treated as missing.




                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 87 of 109
Page 87 of 109
November 11, 2019
www.consentdecreemonitor.com




              3.         General Attitudes Toward NOPD Officers

The first section of the survey focused on arrestees’ general perceptions of NOPD officers.
Participants indicated beliefs about/attitudes towards NOPD officers on a scale from
1 (Strongly Disagree) to 5 (Strongly Agree). Table 2 presents these items. The mean is
presented in parentheses in the left column after the statement, presenting an overall
estimate of the level of agreement with the statement. The columns on the right side of the
table reflect how responses were distributed or clustered. In sum, the detainees surveyed
were relatively neutral when asked about their level of satisfaction with the NOPD,
whether NOPD officers did their jobs the right way, and whether NOPD officers were
respectful, polite, and listened to the detainee. However, when asked about NOPD’s
treatment of the detainee, their trust in NOPD, and their confidence in NOPD, their
responses were substantially more negative.

The midpoint of this five-point scale falls at a value of three. Seven of the 10 items had
mean values below this midpoint, or relatively neutral. The only items with higher mean
values related to NOPD officers’ levels of respect and politeness. More respondents either
agreed or strongly agreed (43.5%) that NOPD officers do their jobs the right way than
disagreed or strongly disagreed (39.1%). Similarly, more respondents agreed or strongly
agreed (42.0%) that they were satisfied with the way NOPD officers handle themselves
than disagreed or strongly disagreed (40.5%). Relatively more negative responses were
found for the items “I am satisfied with the way NOPD officers treat me,” “I trust NOPD
officers,” “I have confidence in NOPD officers,” and “I am satisfied with the way NOPD
officers do their jobs.” For these four items, the mean score was substantially below the
midpoint and had greater proportions of respondents indicating they disagreed or strongly
disagreed than agreed or strongly agreed.

Table 2. Detainees’ attitudes toward NOPD officers
                                                                               Neither
                                              Strongly
                                                              Disagree          Agree/                      Strongly
                                              Disagree                                         Agree (4)
                                                                 (2)           Disagree                     Agree (5)
                                                 (1)
                                                                                  (3)
                                               N (%)            N (%)           N (%)            N (%)       N (%)
1. Generally, NOPD officers do
   their jobs the right way.                 15 (21.7)        12 (17.4)        11 (15.9)        28 (40.6)    2 (2.9)
   (M = 2.85, N=68)

2. I am satisfied with the way
   NOPD         officers    handle           11 (15.9)        17 (24.6)        11 (15.9)        25 (36.2)    4 (5.8)
   themselves. (M = 2.91, N=68)

                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 88 of 109
Page 88 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 2. Detainees’ attitudes toward NOPD officers
                                                                              Neither
                                             Strongly
                                                             Disagree          Agree/                      Strongly
                                             Disagree                                         Agree (4)
                                                                (2)           Disagree                     Agree (5)
                                                (1)
                                                                                 (3)
                                              N (%)            N (%)           N (%)            N (%)       N (%)

3. When dealing with me, NOPD
   officers treat me with respect.           9 (13.0)        12 (17.4)         6 (8.7)         36 (52.2)    6 (8.7)
   (M = 3.26, N=69)

4. When dealing with me, NOPD
   officers are polite. (M = 3.19,           8 (11.6)        13 (18.8)        10 (14.5)        34 (49.3)    4 (5.8)
   N=69)

5. In general, NOPD officers are
   polite when dealing with the              9 (13.0)        15 (21.7)         8 (11.6)        33 (47.8)    4 (5.8)
   general public. (M = 3.12, N=69)

6. Generally, NOPD officers listen
   to me.                                    8 (11.6)        22 (31.9)         9 (13.0)        27 (39.1)    3 (4.4)
   (M = 2.93, N=69)

7. I am satisfied with the way
   NOPD officers treat me.                  14 (20.3)        19 (27.5)         8 (11.6)        25 (36.2)    3 (4.4)
   (M = 2.77, N=69)

8. I trust NOPD officers.
                                            24 (34.8)        21 (30.4)         9 (13.0)        14 (20.3)    1 (1.5)
   (M = 2.23, N=69)

9. I have confidence in NOPD
   officers.                                18 (26.1)        24 (34.8)         6 (8.7)         20 (29.0)    1 (1.5)
   (M = 2.44, N=69)

10. I am satisfied with the way
    NOPD officers do their job. 16 (23.2)             19 (27.5)     8 (11.6)       24 (34.8) 1 (1.5)
    (M = 2.63, N=68)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 89 of 109
Page 89 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 3 includes items rated on a scale from 1 (Strongly Disagree) to 4 (Strongly Agree)
rather than from 1 to 5. Thus, for these items there is no neutral response category and the
detainees are forced either to agree or disagree. A majority of respondents indicated that
they either strongly disagreed or disagreed that NOPD officers were trustworthy (66.7%),
that NOPD officers followed procedures (52.2%), and that they were satisfied with how
NOPD officers behaved (55%). By contrast, the most common response categories for the
statement “NOPD officers harass people during police stops,” was “Disagree” (37.7%) and
“Agree” (36.2%).

Table 3. Detainees’ perceptions of NOPD
                                     Strongly                                                           Strongly
                                                                  Disagree                  Agree
                                     Disagree                                                            Agree
                                      N (%)                         N (%)                   N (%)        N (%)
I feel NOPD officers are
                                    24 (34.8)                     22 (31.9)               19 (27.5)     2 (2.9)
trustworthy. (M = 1.99, N=67)

I believe police officers follow
New Orleans Police Department             18 (26.1)               18 (26.1)               30 (43.5)     1 (1.5)
procedures. (M = 2.20, N=67)

I was satisfied with how NOPD
officers behave in New Orleans.           19 (27.5)               19 (27.5)               28 (40.6)     1 (1.5)
(M = 2.16, N=67)

NOPD officers harass people
during police stops. (M = 2.63,        4 (5.8)            26 (37.7)            25 (36.2)   10 (14.5)
N=65)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.

The survey of detainees also asked for respondents’ perceptions of how they believed
NOPD officers would treat them during an interaction (see Table 4). The large proportion
of respondents disagreed or strongly disagreed (55.1%) that NOPD officers would treat
them with dignity. However, a large proportion of respondents either agreed or strongly
agreed that an NOPD officer would treat them with respect (56.5%) and would be polite
(58.0%).




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 90 of 109
Page 90 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 4. Detainees’ perceptions of how NOPD officers would treat them
                                              Strongly                                                     Strongly
                                                            Disagree                             Agree
                                              Disagree                                                      Agree
                                                N (%)         N (%)                             N (%)       N (%)
A NOPD officer would treat me with dignity.   14 (20.3)     24 (34.8)                          27 (39.1)    1 (1.5)
(M = 2.22, N=66)

A NOPD officer would treat me with respect.                10 (14.5)         17 (24.6)         37 (53.6)   2 (2.9)
(M = 2.47, N=66)

An NOPD police officer would be polite when         6 (8.7)      19 (27.5)       36 (52.2) 4 (5.8)
dealing with me. (M = 2.58, N=65)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.

               4.         General Attitudes Toward the NOPD

In addition to items asking the detainees about their perceptions of NOPD officers, items
also asked for participants’ perceptions of the NOPD as an agency. Figure 2 presents the
first of these items, which asks detainees how well the NOPD is doing its job. The results
indicate a positive perception of the NOPD overall with the most common response
category being “Adequately” and the second most common response category being “Well.”




                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 91 of 109
Page 91 of 109
November 11, 2019
www.consentdecreemonitor.com




                       Figure 2. Detainees’ perceptions of NOPD job quality




Table 5 presents that a majority of detainees indicated that they agreed or strongly agreed
that they respected the NOPD (68.2%). However, a majority of respondents disagreed or
strongly disagreed that they trusted the NOPD (62.4%). Similarly, a majority of
participants indicated that they disagreed or strongly disagreed that they had confidence in
the NOPD (59.4%). Responses to the item, “The NOPD tries to be fair when policing the
community,” were more evenly split with the two most common response categories being
“Disagree” (30.4%) or “Agree” (46.4%). Thus, detainees’ perceptions of the NOPD were
decidedly mixed. It appears that detainees are neutral on respecting the NOPD and
believing the NOPD is fair when policing the community, but they do not trust the NOPD
and do not have confidence in the NOPD.

Table 5. Detainees’ perceptions of NOPD
                                                         Strongly                                        Strongly
                                                                           Disagree           Agree
                                                         Disagree                                         Agree
                                                          N (%)              N (%)            N (%)       N (%)
I respect the New Orleans Police Department.
                                                         13 (18.8)           8 (11.6)        44 (63.8)    3 (4.4)
(M = 2.54, N=68)

I trust the New Orleans Police Department.
                                                         21 (30.4)         29 (42.0)         17 (24.6)    1 (1.5)
(M = 1.97, N=68)

I have confidence in the New Orleans Police
                                                         15 (21.7)         26 (37.7)         26 (37.7)    1 (1.5)
Department. (M = 2.19, N=68)


                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 92 of 109
Page 92 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 5. Detainees’ perceptions of NOPD
                                                          Strongly                                       Strongly
                                                                            Disagree           Agree
                                                          Disagree                                        Agree
                                                           N (%)              N (%)            N (%)      N (%)
The NOPD tries to be fair when policing the
                                                    11 (15.9)     21 (30.4)      32 (46.4) 3 (4.4)
community. (M = 2.40, N=67)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.

Table 6 examines detainees’ perceptions of the NOPD’s professionalism, community
relations, and respectfulness. For the first two questions, detainees most commonly
responded in the middle category indicating that the NOPD is sometimes professional
(62.3%) and that community relations are sometimes positive (52.2%). While the issue of
respectfulness was measured with five categories, the middle category again received the
most responses, indicating that detainees most commonly thought that NOPD officers
sometimes treat the detainees and their friends and family with respect (30.4%). However,
for this question, receiving almost as many responses, was that officers often treat the
detainees’ friends and family with respect (29.0%).

Table 7 presents responses to similar questions about professionalism, community
relations, and respectfulness, but asks respondents to reflect on how the NOPD has
changed over the past two years.

Table 6. Detainees’ perceptions of NOPD professionalism, community relations, and respectful
treatment.
                                                          Never     Sometimes      Always
                                                       Professional Professional Professional
                                                          N (%)        N (%)        N (%)

I would like to know if you think the NOPD is professional.
Officers are:                                                             10 (14.5)          43 (62.3)   16 (23.2)
(M = 2.09, N=69)

                                                                            Never           Sometimes    Always
                                                                           Positive          Positive    Positive
                                                                            N (%)             N (%)       N (%)

How would you describe relations between NOPD and your
                                                                          22 (31.9)          36 (52.2)   10 (14.5)
community? (M = 1.82, N=68)




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 93 of 109
Page 93 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 6. Detainees’ perceptions of NOPD professionalism, community relations, and respectful
treatment.
                              Never treat Seldom treat Sometimes     Often treat    Always
                                us with     us with    treat us with  us with    treat us with
                                respect     respect       respect     respect       respect
                                 N (%)       N (%)         N (%)       N (%)         N (%)

Please     tell  me    which
statement best describes how
NOPD officers treat you, your          10 (14.5)          8 (11.6)          21 (30.4)          20 (29.0)     8 (11.6)
friends, and family members.
Officers: (M = 3.12, N=67)

Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.



  Table 7. Comparison of detainees’ perceptions of professionalism, treatment, and respectfulness
                                                                         Somewhat
                         Much less      Slightly less    About the                     Much more
                                                                           more
Compared to 2 years professional        professional    same as two                    professional
                                                                        professional
ago:                        today          today         years ago                        today
                                                                           today
                           N (%)           N (%)           N (%)                          N (%)
                                                                           N (%)

NOPD officers        are:
(professionalism,                   8 (11.6)            9 (13.0)           21 (30.4)           12 (17.4)      15 (21.7)
M = 3.26, N=65)

                                                   Somewhat            About the           Somewhat
                              Much worse                                                                   Much better
                                                     worse              same                 better
                                N (%)                                                                        N (%)
                                                     N (%)              N (%)                N (%)

How       would     you
describe             the
relationship    between
                                   10 (14.5)            9 (13.0)           24 (34.8)           15 (21.7)       9 (13.0)
NOPD        and    your
community? (M = 3.06,
N=67)




                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 94 of 109
Page 94 of 109
November 11, 2019
www.consentdecreemonitor.com




                                                 Somewhat                                Somewhat
                             Much less                               About the                           Much more
                                                    less                                   more
                             respectful                             same as two                          respectful
                                                 respectful                              respectful
                               today                                 years ago                             today
                                                   today                                   today
                               N (%)                                   N (%)                               N (%)
                                                   N (%)                                   N (%)

NOPD officers are:
(respect, M = 3.15,               7 (10.1)             5 (7.3)           31 (44.9)           15 (21.7)       7 (10.1)
N=65)

                                                 Somewhat            About the           Somewhat
                            Much worse                                                                   Much better
                                                   worse              same                 better
                              N (%)                                                                        N (%)
                                                   N (%)              N (%)                N (%)

How do NOPD officers
treat        minorities
                                  7 (10.1)            7 (10.1)           21 (30.4)             5 (7.3)       8 (11.6)
compared to others?
(M = 3.00, N=48)

Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.

When responding to questions of police professionalism, detainees most commonly
indicated that NOPD’s professionalism was about the same as two years ago (30.4%).
However, the second most common response was that the NOPD was much more
professional today (21.7%). In considering community relations, the most common
response was that community relations were about the same (34.8%), however, the second
most common response was that relations between the NOPD and the community are
somewhat better today (21.7%). Finally, a similar pattern emerged regarding NOPD’s
respectfulness, with “about the same” (44.9%) receiving the most responses and
“somewhat more respectful today” (21.7%) receiving the second most responses. In sum,
detainees were relatively neutral on NOPD’s professionalism, community relations, and
respectfulness, but leaned more positive in their perceptions.




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 95 of 109
Page 95 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 8. Detainees’ perceptions of NOPD use of force
                                                 Strongly                                                   Strongly
                                                                              Disagree           Agree
                                                 Disagree                                                    Agree
                                                  N (%)                         N (%)            N (%)       N (%)
NOPD police use of force has increased in
                                                   1 (1.5)                    27 (39.1)         29 (42.0)    8 (11.6)
recent years. (M = 2.68, N=65)

NOPD officers routinely use excessive force.
                                                      0 (0.0)     31 (44.9)      26 (37.7)   9 (13.0)
(M = 2.67, N=66)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.

Table 8 includes two questions about perceptions of NOPD’s use of force.

Large proportions of respondents either agreed or strongly agreed that NOPD use of force
has increased in recent years. In 2018, approximately more than half (53.6%) of detainees
(37 respondents) reported “Strongly Agree” 1 or “Agree” 2 for the statement “NOPD police
use of force has increased in recent years.” A slightly smaller proportion, 50.7% reported
agreement with the statement “NOPD officers routinely use excessive force.” However, it
can be noted the most common response category for the item asking about routinely using
excessive force was “disagree” (44.9%).

               5.         Perceptions of NOPD Treatment of Minorities

Table 9 presents detainees’ responses to a series of questions regarding NOPD’s treatment
of minorities. Items were scored from 1 (Strongly Disagree) to 4 (Strongly Agree). A large
proportion of respondents commonly indicated they had no opinion. Specifically, the most
common responses regarding the treatment of members of the Black community were
“strongly disagree” (23.2%) and “disagree” (27.5%), and the most common responses
regarding a belief in racial profiling were “agree” (44.9%) and “strongly agree” (20.3%).
Thus, detainees tended to think that NOPD officers treat members of the Black community
unfairly and believed that the NOPD engaged in racial profiling.

Other items in Table 9 reflect perceptions of NOPD officers’ treatment of the Latino
community, the Vietnamese community, and the LGBTQ community. For all three items the
most common response categories were “agree” and “disagree.” Both the “strongly
disagree” and “strongly agree” categories received only a small proportion of responses.




                                        Office of the Consent Decree Monitor
                    Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 96 of 109
Page 96 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 9. Detainees’ perceptions of NOPD treatment of minorities
                                     Strongly                                                 Strongly     No
                                               Disagree     Agree
New Orleans police officers:         Disagree                                                 Agree        Opinion
                                     N (%)     N (%)        N (%)                             N (%)        N (%)
Treat members of the Black
                                     16 (23.2)  19 (27.5)    15 (21.7)                          4 (5.8)    15 (21.7)
community fairly. (M = 2.13, N=54)

Treat members of the Latino
                                                8 (11.6)      12 (17.4)        10 (14.5)        3 (4.4)    36 (52.2)
community fairly. (M = 2.24, N=33)

Treat members of the Vietnamese
                                                3 (4.4)       12 (17.4)        12 (17.4)        3 (4.4)    39 (56.5)
community fairly. (M = 2.50, N=30)

Treat members of the Lesbian, Gay,
Bisexual, Transgender and Queer
                                                7 (10.1)      17 (24.6)        10 (14.5)        2 (2.9)    33 (47.8)
(LGBTQ)      community      fairly.
(M = 2.19, N=36)

Engage     in    racial    profiling.
                                        1 (1.5)      8 (11.6)    31 (44.9)     14 (20.3)     15 (21.7)
(M = 3.07, N=54)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item. In calculating mean
score, “No Opinion” was treated as missing. 2018 Detainee sample demographics: White: 24.6%
Black: 59.4% Latino: 2.9% Other: 10.1% Male: 73.9% Female: 23.2% Member of LBGTQ
Community: 7.2%


                6.         Perceptions of Arrest

Detainees were also asked about perceptions of the encounter that led to their arrest. That
is, while earlier questions examined detainees’ perceptions of NOPD officers, the NOPD as
an agency, or NOPD’s treatment of minorities, the following items were specific to the
incident that led to the detainee’s presence in jail at the time of the survey. Table 10
presents responses to three items that were measured on a scale from 1 (Strongly
Disagree) to 4 (Strongly Agree). First, detainees were asked if the officer explained the
reason for their stop that led to the arrest. The large number of detainees agreed with this
statement (53.6%) and the mean item score was 2.56. Next, detainees were asked if the
NOPD officer gave them a chance to explain their situation. While the mean item score was
below the midpoint (M = 2.38), the most common response was “Agree” (46.4%). Finally,
detainees were asked if the NOPD officer did his or her job. The proportion of respondents
also agreed with this statement (58.0%) and the mean item score was slightly above the

                                         Office of the Consent Decree Monitor
                     Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 97 of 109
Page 97 of 109
November 11, 2019
www.consentdecreemonitor.com




midpoint (M = 2.58). Thus, while responses to items in the previous sections asking for
general perceptions of the NOPD were neutral to slightly negative, respondents indicated
slightly positive perceptions of the encounter that led to their arrest.

Table 10. Detainees’ perceptions of officer behavior during arrest
                                                  Strongly                                               Strongly
                                                            Disagree                        Agree
                                                  Disagree                                               Agree
                                                  N (%)     N (%)                           N (%)        N (%)
If I was stopped or questioned by an NOPD
officer, the police officer explained the reasons  9 (13.0) 14 (20.3)                        37 (53.6)    4 (5.8)
why. (M = 2.56, N=64)

When dealing with me, the NOPD officer gave
me a chance to explain the situation. (M = 2.38,          13 (18.8)        17 (24.6)         32 (46.4)    3 (4.4)
N=65)

Overall, the NOPD officer did his or her job.
                                                    9 (13.0)     12 (17.4)       40 (58.0)  3 (4.4)
(M = 2.58, N=64)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.

As an alternative approach to examining perceptions of the detainees’ arrest, Table 11
presents the results from a series of items examining yes or no responses to different
characteristics of the arrest. For example, the first item asks detainees to answer yes or no
to the question “Did the officer explain why you were stopped?” In response a large
number of detainees indicated that the officer had explained the reason for the stop
(53.6%). Similarly, a majority of respondents indicated that the officer explained why the
detainee was arrested (78.3%), that they understood why they were in jail (89.9%), that
the police treated them fairly (65.2%), and that the officer informed them of their rights
(79.7%). Furthermore, a majority of respondents indicated that they did not have any
problems communicating with the officer (71.0%), that the officer did not threaten them
physically (91.3%), that the officer did not use force to arrest them (79.7%), that they did
not physically resist the officer (92.8%), and that they were not hurt interacting with the
officer (87.0%).

In sum, detainees’ responses to questions indicate that officers were doing their job
appropriately during their arrests. In fact, only 10 subjects indicate the officer did not
inform them of their rights and, while eleven detainees indicated that force was used
against them, only two indicated that they physically resisted the officer. These findings
may be caveated by two points. First, respondents indicating they were not informed of


                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 98 of 109
Page 98 of 109
November 11, 2019
www.consentdecreemonitor.com




their rights may be individuals who expected to be read their Miranda rights when they
were arrested because it is frequently done on television, when in reality officers are only
required to read these rights when interrogating a suspect. Second, policing experts and
officers may define refusal of commands, pulling away, or fleeing the scene as resistance,
while community members view resistance in a more physical manner as an individual
fighting the officer.

Table 11. Detainees’ perceptions of arrest
                                                                                        No                  Yes
                                                                                        N (%)               N (%)
Did the officer(s) explain why you were stopped?                                          18 (26.1)           37 (53.6)

Did the officer(s) explain why you were arrested?                                           7 (10.1)          54 (78.3)

Do you understand why you are in jail today?                                                5 (7.3)           62 (89.9)

Did the police treat you fairly?                                                           22 (31.9)          45 (65.2)

Did you have any problems communicating with the officer?                                  49 (71.0)          18 (26.1)

Did the officer inform you of your rights?                                                 10 (14.5)          55 (79.7)

Did an officer threaten you physically?                                                    63 (91.3)           4 (5.8)

Did an officer use force to arrest you?                                                    55 (79.7)          11 (15.9)

Did you physically resist the officer?                                                     64 (92.8)           2 (2.9)

Were you hurt when interacting with the officer?                         60 (87.0)                             7 (10.1)
Note: Percentages do not sum to 100 because nonresponse was treated as missing.

                 7.         Future Behavior

The last section examines detainees’ responses to two items that measure willingness to
contact NOPD in the future, on a scale from 1 (Strongly Disagree) to 4 (Strongly Agree).
The most common response to both if detainees would report dangerous or suspicious
activity to the NOPD and if detainees would call the NOPD if they witnessed a crime was
“Agree” (53.6% and 43.5%, respectively). However, the second most common response
was “Disagree” (26.1% and 33.3%, respectively).




                                          Office of the Consent Decree Monitor
                      Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 99 of 109
Page 99 of 109
November 11, 2019
www.consentdecreemonitor.com




Table 12. Detainees’ willingness to contact NOPD in the future
                                                  Strongly                                                Strongly
                                                              Disagree                       Agree
                                                  Disagree                                                Agree
                                                  N (%)       N (%)                          N (%)        N (%)
I would report a dangerous or suspicious activity
                                                   9 (13.0)    18 (26.1)                      37 (53.6)    3 (4.4)
to the NOPD. (M = 2.50, N=67)

I would call the NOPD if I witnessed a crime.
                                                    12 (17.4)     23 (33.3)      30 (43.5) 2 (2.9)
(M = 2.32, N=67)
Note: Percentages do not sum to 100 because nonresponse was treated as missing. The mean score and
number of respondents for each item are presented in parentheses next to the item.

Scale                                                                                 2.51                2.43




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 100 of 109
Page 100 of 109
November 11, 2019
www.consentdecreemonitor.com




VIII.    Appendixes

         A.      Appendix A: Police Officer Survey Distribution and Graphs

WEEK 1                                 WEEK 1       WEEK 1                         WEEK 1        WEEK 1

                                                    NO. # OF SURVEYS                            NO. # OF SURVEYS
DISTRICT/PLATOON                       DATE                                        DATE
                                                    COLLECTED                                   COLLECTED

COMPLIANCE                             10/24/18     7
HOMICIDE                               10/24/18     4                              10/25/18     11
SVS-HQ                                 10/24/18     1                              10/25/18     0
SPECIAL EVENTS                         10/24/18     0                              10/26/18     0
APR UNIT                               10/24/18     11                             10/26/18     3
SOD                                    10/25/18     42
PIB                                    10/25/18     14
SUPT. OFFICE                           10/25/18     2
8TH DISTRICT                           10/26/18     10
WEEK 2                                 WEEK 2       WEEK 2

                                                    NO. # OF SURVEYS
DISTRICT/PLATOON                       DATE
                                                    COLLECTED

1A                                     10/29/18     10
1B                                     10/29/18     11
1C                                     10/29/18     12
2A                                     10/30/18     8
2B                                     10/30/18     12
2C                                     10/30/18     11
3A                                     10/31/18     5
3B                                     10/31/18     7
3C                                     10/31/18     6
4A                                     11/16/18     10
4B                                     11/1/18      9
4C                                     11/1/18      9
5A                                     11/2/18      10
5B                                     11/2/18      8
5C                                     11/2/18      11




                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 101 of 109
Page 101 of 109
November 11, 2019
www.consentdecreemonitor.com




WEEK 3                                 WEEK 3       WEEK 3

                                                    NO. # OF SURVEYS
DISTRICT/PLATOON                       DATE
                                                    COLLECTED

6A                                     11/6/18      8
6B                                     11/5/18      9
6C                                     11/5/18      9
7A                                     11/6/18      11
7B                                     11/6/18      9
7C                                     11/6/18      11
8A                                     11/7/18      7
8B COMPLETED 10/26/18                  11/7/18      0
8C                                     11/7/18      6
8BOURBON                               11/13/18     10
WEEK 4                                 WEEK 4       WEEK 4

                                                    NO. # OF SURVEYS
DISTRICT/PLATOON                       DATE
                                                    COLLECTED

TRAFFIC                                11/15/18     5
SVS-FJ                                 11/12/18     5
DISTRICT ATTORNEY SECTION              11/12/18     2
JUVENILE SECTION                       11/12/18     2
CENTRAL EVIDENCE & PROPERTY            11/16/18     4
CRIME LAB                              11/16/18     6
EDUCATION & TRAINING                   11/14/18     15
RECRUITMENT                            11/14/18     6




                                       Office of the Consent Decree Monitor
                   Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 102 of 109
Page 102 of 109
November 11, 2019
www.consentdecreemonitor.com




                                                  NO. # OF SURVEYS
OTHER
                                                  COLLECTED

7TH DISTRICT A                                    1
ISB                                               1
FOB- HQ                                           2
MSB-HQ                                            4
ISB                                  10/29/18     1
COMPLIANCE                           11/6/18      1
6TH DISTRICT DURING COMMUNITY
                                     11/15/18     7
MEETING
HQ                                   11/16/18     3
ISB                                  11/16/18     7
6TH DISTRICT NIGHTWATCH              11/15/18     6
TOTAL                                             402




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 103 of 109
Page 103 of 109
November 11, 2019
www.consentdecreemonitor.com




       B.      Appendix B: Detainee Survey Graphs

Detainees stopped in last 2 years




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 104 of 109
Page 104 of 109
November 11, 2019
www.consentdecreemonitor.com




Detainees stopped in last 6 months




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 105 of 109
Page 105 of 109
November 11, 2019
www.consentdecreemonitor.com




Detainees arrested in last 2 years




                                      Office of the Consent Decree Monitor
                  Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 106 of 109
Page 106 of 109
November 11, 2019
www.consentdecreemonitor.com




Detainees arrested in last 6 months




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 107 of 109
Page 107 of 109
November 11, 2019
www.consentdecreemonitor.com




       C.     Appendix C: Detainee Survey References


•      Fagan, J. & Tyler, T.R. (2005). Legal socialization of children and adolescents. Social Justice
       Research, 18, 217-241.
•      Hirschi, T. & Gottfredson, M. (1983). Age and the explanation of crime. American Journal of
       Sociology, 89, 552-584.
•      President’s Task Force on 21st Century Policing. (2015). Final Report of the President’s Task
       Force on 21st Century Policing. Washington, D.C.: Office of Community Oriented Policing
       Services.
•      Tyler, T.R. (1990). Why people obey the law. New Haven, CT: Yale University Press.




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 108 of 109
Page 108 of 109
November 11, 2019
www.consentdecreemonitor.com




       D.     Appendix D: Community Survey Neighborhoods

Algiers Point
Audubon
Behrman
Bywater
City Park
East Riverside
Filmore
Florida
French Quarter
Gentilly Woods
Lake Terrace & Oaks
Leonidas
Little Woods
Lower 9th Ward
Lower Garden District
Marigny
Marlyville/Fontainebleau
McDonogh
MidCity
Milan
Milneburg
Old Aurora
Plum Orchard
Seventh Ward
St. Claude
St. Roch
Tall Timbers/Brechtel
U.S. Naval Support Area




                                    Office of the Consent Decree Monitor
                Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
  Case 2:12-cv-01924-SM-JCW Document 581-1 Filed 11/12/19 Page 109 of 109
Page 109 of 109
November 11, 2019
www.consentdecreemonitor.com




       E.     Appendix E: Comparison of City and Survey Demographics

                                                     Survey % Orleans Parish %           2010 Census
                                                              2012-2016 ACS
                                                              Projections by Data Center
  Gender
  Male                                               53.5           47.8
  Female                                                            52.2
  Race/Ethnicity
  Black                                              59.9           59.3                               59.6
  Asian                                                             2.9                                2.9
  White                                                             30.6                               30.5
  Latino/Hispanic                                                   5.5                                5.2
  Other (American Indian, Two Races, Other)                         1.8                                59.6
  Education
  Less than 9th                                                     3.9
  (9-12th, no diploma)                                              10.5
  Some High School
  Finished High School/GED                           21.4           23.3
  Some College                                       22.8           24.9
  (Associates or Bachelors)                          29.3           23.7
  Finished College Degree
  Graduate or Professional Degree                                   11.4
  Marital Status
  ACS 2017 5-year
  Population 15 Years and Over
  Single                                                            67
  Married                                            48.1           33
  Divorced
  Partnered
  Widowed
  Own Home
  Owner occupied/renter-occupied
  Own                                                69.5           46.4
  Rent                                               29.7           53.6




                                     Office of the Consent Decree Monitor
                 Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
